 CLEARFIELD CHEESE COMPANY, INC.417a salaried superior who himself must sign and approve theform, and in many cases the salaried superior and the disputedemployee jointly participate in the rating. In some cases,particularly with respect to employees rated by the installers(supervisory differential) and the equipment foremen, a com-posite rating is necessary because the employee being ratedhas worked under several foremen in the 6-month periodcovered by the rating. On infrequent occasions the salariedsuperior may suggest a change in rating or request an explana-tion of a particular rating. But the evidence is clear that theeffective rating is in all cases made by the disputed employee.While the matter is otherwise by no means free from doubt,we accordingly find that the role of the disputed employees inrating their subordinates is such as to make them all super-visors within the meaning of Section 2 (11) of the Act."We therefore find that the disputed employees are properlyexcluded from the unit.' We shall, accordingly, amend ourcertification with respect to these classifications of individuals.ORDERIT IS HEREBY ORDERED that the Certification issued hereinto Communication Workers of America, CIO, be, and it herebyis,amendedspecifically to exclude from the certified unit, assupervisors,the supervising operators and all daily wageearnerswho receive a supervisory differential, employed bythe Employer. 'O11 Asthe performancereport involved in Lockheed Aircraft Corporation, 87 NLRB 40, didnot affect the status of the rated employees, that case on which the Union relies is clearlydistinguishable.12 As the record establishes that the garage helper (supervisory differential) has authoritytorate his subordinates on the 1654 form, it is immaterial that he has not had occasionbecause of therateof turnover of garage helpers to do so.13 This is not to be construed as a new certificationCLEARFIELD CHEESE COMPANY, INC.andUNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA, CIO.Case No. 6-CA-513. July 29, 1953DECISION AND ORDEROn March 30, 1953, Trial Examiner Robert E. Mullin issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in andwas engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengaged in certain other alleged unfair labor practices andrecommended a dismissal of those allegations. Thereafter, the106 NLRB No. 80. 418DECISIONS OF NATIONAL LABOR RELATIONS BAORDRespondent, the General Counsel, and the Union filed exceptionsand briefs.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three -i ember panel [MembersHouston, Styles, and Peterson].The Board has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and the briefs,and the entire record in the case and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examinerwith the following additions, corrections,1 and modifications.1.The Trial Examiner found, and we agree, that the Re-spondent interfered with, restrained, and coerced its employeesinviolation of Section 8 (a) (1) of the Act by soliciting itsemployees to establish a separate representation committeeor labor organization to deal with it, instead of the Union; in-terrogating employees regarding their union activities andsympathies; warning employees that if the Union organizedthe employees, the Respondent might withhold a Christmasbonus, 2 take away their group insurance, or move the plant toMissouri; and making a promise of benefit to employee RoxieNewpher if she would withdraw certain charges filed againstthe Respondent.2.We agree with the Trial Examiner, for the reasons statedinhis Intermediate Report, that the Respondent refused torecognize and to bargain collectively with the Union on andafter August 28, 1951, in violation of Section 8 (a) (5) and (1)of the Act.3.The Trial Examiner found, and we agree, for the reasonsfully set forth in the Intermediate Report, that on October 19,1951, the Respondent, by discharging s,ikers found to be en-gaged in protected concerted activity under Section 7 of theAct, violated Section 8 (a) (3) and (1) of the Act.4.We also agree with the Trial Examiner that the Respond-ent solicited four individual strikers to return to work at atime when, as we here find, the Union was the majority repre-sentative.As such solicitation was calculated to underminethe Union and as it was part of a pattern of illegal oppositionto the purposes of the Act, we find, as did the Trial Examiner,that such conduct on the part of the Respondent is violative ofSection 8 (a) (1) of the Act.'We note and correct the following inadvertent error in the Intermediate Report.CharlesDuke intended to enter the plant at gate No. 12 on Saturday, October 20, not gate No 8 asfound by the Trial Examiner. This error does not, however, affect our conclusions.=As we rely, in this connection, on the threats to this effect voiced by Foreman JohnKrolick, we find it unnecessary to adopt the Trial Examiner's finding, to which the Respond-ent excepts, that a similar remark by Thomas Eshelman, a shipping clerk and son of theRespondent's vice president,was also attributable to the Respondent.9Gazette Publishing Company, 101 NLRB 1694. CLEARFIELD CHEESE COMPANY, INC.4195.The Trial Examiner found that during the strike 21strikers engaged in unprotected concerted activities of a kindwhich freed the Respondent from any obligations to reinstatethem or to give thembackpay. He further found that 18 strikersdid nothing to disqualify themselves for reinstatement and wereeligible for and entitled to reinstatement and back pay. TheRespondent takes exception to his findings as to most of the 18.The Union and General Counsel argue that the Respondent, byits subsequent statements and conduct,has condoned any mis-conduct or unprotected activity by the strikers and has therebywaived any right it may have had to refuse any of the strikersreinstatementwith back pay.On the morning of October 17, 1951,4 approximately 44employees of the Respondent went out on strike.I The strikelasted until November 13. During that period the Respondentcommunicated with its employees on several occasions, eachtime by letter. On October 19, the Respondent, in a letter ad-dressed to all employees then on strike, notified them thatinasmuch as they had "voluntarily quit" their employment onOctober 17, 1951, they would have to make application for"reemployment" on or before October 22, 1951, or the Re-spondent would assume they were no longer interested in theirjobs. The letter also notified the strikers that since businesshad fallen off because of the strike, the Respondent might notbe able to reemploy all of the strikers, but that it intended toemply those who "first" applied and were qualified for thejobs still open.On October 29, the Respondent advised Orpha Sheeder, oneof thestrikers,by letter, thatsince shehad terminated heremployment on October 17, an insurance policy carried by theCompany for her benefit 6 was void so far as the Respondentwas concernedand that, if she cared to continue this policy,she would have to make her own arrangements with the insur-ance carrier. On the same date, the Respondent also wrote tothree strikers, namely Oral Bauman, Richard Frankhouser,and Aaron Poole, that the plant was operating notwithstandingcertain of its "former employees quit and walked off the job,"and as these three employees were not working at the time ofthe walkout, they were requested to return to work on or beforeNovember 1, but if they failed to return to work by that date,theCompany would consider that they had terminated theiremployment. The Respondent closed the letter by stating that"We consider you a valuable employee and would like you toreturn to work." T4Unless otherwise noted, the incidents discussed hereinafter occurred in 1951.5The Trial Examiner found,and we agree,that the strike was an unfair labor practicestrike and resulted basically from Respondent's unlawful refusal to recognize and bargainwith the Union, and was prolonged by Respondent's further unfair labor practices.6The Respondent carried certain life, hospital,and sick-benefit insurance on its em-ployeesTOral Bauman and Orpha Sheeder were found by the Trial Examiner to have engaged inmisconduct on the picket line approximately a week before the above-enumerated letters werewritten. The Respondent was aware of such misconduct at the time they were written.322615 0 - 54 - 28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfterOctober 22 the Respondent made out checks to thestrikerswhich borethe notation"Wagesin full." When manyof the strikers objected to the notation on the checks, the Re-spondent mailed out new checks with an accompanying letter.'In this letter, dated November 6, the Respondent stated that ithad eliminated the notation in question, but further advisedthat:"According to our records, you voluntarily left our em-ployment October 17, 1951 and you refused to return to workwhen requested to do so, therefore, your employment with ushas been terminated by you."It is significant that at no time during the strike did the Re-spondent make reference in any of its letters to the fact thatpicket line misconduct, of which it was well aware, would affectthe status of the strikers as employees. Instead, it treated themas having "voluntarily quit." Moreover, in its October 19letter itmanifested an interest in reemploying the strikers inthe order of their applications for jobs which were open andwhich they were qualified to fill. This was not countermandedinany of the subsequent letters to the employees detailedabove. Indeed, the Respondent urged Oral Bauman to return towork in its letter of October 29, even though he had engaged inpicket linemisconduct during the prior week, as the TrialExaminer found.The same absence of any reference to misconduct is to benoted after the strike terminated. Thus on November 13, theday that the strikers had voted to end the strike, a union com-mittee called on William Tate to apprise him of the fact thatthe strike was over and that the employees were ready toreturn to work. The committee members were given a supplyof job application blanks and were told that all strikers whosought reemployment would have to fill out an application.The union committee was also told that inno event would therebe jobs for everyone since a number of new employees hadbeen hired and the Company had lost orders because of thestrike.No reference was made to picket line misconductduring thismeeting. On the same date, the Respondent ad-dressed a letter to the strikers in which it restated its beliefthat the employees terminated their employment on October 17,but that the Company intended to use its best efforts "to re-employ the persons who were formerly employed" just as soonas it could make arrangements to do so. The letter set Novem-ber 19 as the deadline for filing applications and closed asfollows: "We assure you of our desire to cooperate in everymanner to re-employ all of our former employees who desireto be re-employed just as soon as we can do so." On and afterNovember 13 the Respondent received applications from 39 ofthe approximately 44 employees who had been on strike.8The letter of November 6 was not sent to Jesse Waple and Vivian Painter as the originalchecks which had been sent to these employees had been cashed. Nor did Margaret Duttryreceive this letter. CLEARFIELD CHEESE COMPANY,INC.421According to the credible testimony of Hamer Tate,after theapplications were received, all applicants'names were typed onslips of paper and placed in a box. The box containing the slipswas then locked in a desk compartment.Thereafter,when theRespondent had need for another employee, a slip was drawnfrom the box and the person whose name appeared on the slipwas then contacted by the Respondent and offered the job.'The record shows that shortly after the termination of thestrike until the early part of April 1952, a majority of thosewho had gone out on strike,includingmany of the strikerswhom the Trial Examiner found to have engaged in certain actsofmisconduct during the strike,were communicated with"and were offered reemployment by the Respondent.Hamer Tate further testified credibly that, either at the timehe reached a striker or at a subsequent interview with thestriker, he informed the striker that"We're trying to get allthe employees back to work as quickly as possible.""In allinstances where the striker accepted the job offer, he returnedas a new employee,and in most instances he did not return tothe same job he had at the time of the strike.It is clear, how-ever,that during the course of these interviews, includingthose with the strikers whom the Trial Examiner found to haveengaged in misconduct during the strike, the Respondent neverraised the question of misconduct or unprotected activities ofthe strikers.On April 8,1952, the Respondent mailed letters to sevenemployees'who had participated in the strike and who had notas yet been offered reemployment.Each letter notified the em-ployee that the Company regretted that it had been unable togive him reemployment up to that time and that it had "givenor offered re-employment to practically all- -former employeeswho quit or refused to return to work last October."The letterfurther stated that the Company still had the employee's appli-cation on file and it was going to call him back as soon as ajob became available and asked that the employee notify it ifhe still desired reemployment.The letter concluded with thefollowing:"We regret the delay inthis matter,but our businesswas disrupted as a result of the work stoppage." Of these 7,2 employees replied that they were desirous of reemploy-ment, and the Respondent did thereafter make an offer of em-ployment to 1 of them.And, according to Hamer Tate, there9If the job to be filled required a male employee,the drawing process continued until aman's name was drawn10Hamer Tate testified that by the latter part of January 1952, the Respondent either hadcontacted or made an attempt to contact all the women who had gone out on strike." The record shows that similar statements were made to the wife of Norman Pearce, andtoMax Ardary,Nora Jane Baskin,Roxie Newpher,Anthony Feola,Robert Russell,VivianPainter,Orpha Sheeder,and Martha Lippert. As already found by the Trial Examiner, thisstatement to Roxie Newpher was made at the time Hamer Tate sought to induce the with-drawal of her unfair labor practice charges.12Letters were mailed to Buford Smith, Ray Bauman,Elton Painter,Jack Knepp,HerschelOwens, Aaron J. Poole,and Oral Bauman. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere jobs available for 2 others who failed to reply and to1who replied that he was not interested in returning.Itclearly appears from the foregoing that the strikers werenot informed,either during the strike or thereafter,that theirmisconduct daring the strike would preclude their future em-ployment with the Respondent.Indeed,the Respondent alludedto the misconduct,for the first time, in its answer filed to thecomplaint herein.However,the Respondent qualified its posi-tion that the misconduct freed it from the obligation of rein-statement.It indicated that their picket line activity did notrender them unfit for further employment by stating that it had,nevertheless,informed its former employees that "it wouldtake them back as soon as it has jobs for them, and...itwasand is its intention so to do."In addition to its delay in raising the misconduct issue, de-spite the numerous opportunities to do so, until long after thetermination of the strike, the Respondent affirmatively indi-cated at the time of the applications for reinstatement onNovember 13,and in its letters to, and conversations with, itsemployees,an intent to condone the misconduct.This was mademanifest by its numerous assertions,in substance,that it wasgoing to treat all strikers alike and"re-employ" them just assoon as possible.Thus,when approached by the union com-mittee on November 13, Respondent's reaction was not that itconsidered the strikers'actions improper, but only that eachstriker would have to fill out an application and his reemploy-ment would depend only on the number of jobs available. More-over, in its letter to all strikers,the Respondent reassuredthe strikers of its desire to cooperate in every manner toreemploy "all . . . former employees."Thereafter,as jobsopened up, the Respondent made offers of employment to mostof the strikers irrespective of their conduct on the picket line.Itfurther assured seven employees who had not been calledback by April 1952, that"itwas going to call [them]back assoon as a job became available."Indeed,Hamer Tate's testi-mony pointed out that the selection of those strikers to whomjobswere offered was made by drawing names from a boxcontaining the names of all strikers who had applied for jobs.Moreover,during the course of the interview with manystrikers,the Respondent further indicated that it was "tryingto get all the employees back to work as quickly as possible."While itis true,as the Trial Examiner found,that the Re-spondent insisted at all times that the strikers return to workas new employees, this was no more than a reiteration of itsposition,first taken on October 19 when no misconduct on thepicket line had as yet occurred,that the strikers who did notreturn to work when requested to do so were deemed to havequit as of October 17,the first day of the strike.That this isso is further underscored by the fact that the Respondentinsisted that all strikers return as new employees and that it CLEARFIELD CHEESE COMPANY, INC.423did not single out for such treatment only those strikers itbelieved had engaged in acts of misconduct."We find no basis for concluding, as apparently did the TrialExaminer, that in clinging to the position that it had properlydischarged these employees for engaging in strike activity,conduct which we have already found to be violative of the Act,the Respondent could effectively urge thereafter that the mis-conduct on the picket line was a further reason for its refusalto reinstate them. So tohold,wouldbeto permit the Respondentto benefit from its own unfair labor practices. Nor does hisposition find support in the Longview case 14 relied upon by theTrial Examiner. In that case the Board found that the Employerwas not precluded from raising the defense of picket line mis-conduct, where the Employer represented to the strikers, whohad engaged in misconduct,that there were no job vacancies.Here, not only did the Respondent not rely upon such a repre-sentation, but it affirmatively notified all strikers that it in-tended to use its best efforts "to re-employ the persons whowere formerly employed" just as soon as it could make ar-rangements.More closely analogous to the instant case is theStilley case,'where a majority of the Board found the employerhad condoned certain misconduct. There, as here, the em-ployer belatedly asserted the misconduct as grounds for refusalof reinstatement of an employee, after it had expressed itswillingness to reinstate him as soon as possible at the timeapplication for reinstatement was made.Asmore recently noted in the Mackay Radio case,' thecondonation principle is applicable where the strikers engagein conduct which is unprotected, but is inapplicable where theemployees have participated in a strike which is unlawful fromits inception. In other words, the Board will apply this prin-ciple to thosecaseswhich involve either (a) violence or othersimilar conduct during the course of otherwise lawful, albeitnot always protected, concerted activity; or (b) participationin concerted activity which the Board for policy reasons holdsto be unprotected." Clearly, therefore, as the instant caseinvolved conduct during the course of an otherwise lawfulstrike,and as the Respondent failed at all opportunities tomention as a reason for not reemploying his employees theirunlawful conduct during the strike, and, in fact, affirmativelyindicated at the time of their application for reinstatement, andthereafter, that he would reinstate them to available jobs, weconclude and find that the Respondent was willing to, and did,19The Respondent admits that there was no evidence of misconduct as to at least seven ofthe strikers.14Longview Furniture Company,100 NLRB 301.'5The Stilley Plywood Company,Inc.,94 NLRB 932, enforced as modified in anotherrespect in 199 F. 2d 319(C. A. 4).16Mackay Radio and Telegraph Company.Inc., 96 NLRB 740.17Member Houston indicated in the cited case that he would have applied the condonationprinciple without distinction.The Board was therefore in complete agreement in holding thatthe condonation is applicable in the above-stated situations. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDin fact, condone the misconduct of all the strikers and waivedany right it may have had to refuse them reinstatement withback pay.6.Although the complaint does not list employee EdwardDuke as a discriminatee, the General Counsel urges thatEdward Duke should be included in any recommended orderfor reinstatement. The Trial Examiner found, without passingupon the question of whether the status of this employee wasfully litigated, that he was ineligible for inclusion in such areinstatement order because he had engaged in certain mis-conduct on the picket line. In view of our finding that the Re-spondent condoned all misconduct of the strikers, we mustdetermine the merit of the General Counsel's position.Although the complaint contained no specific allegation ofdiscriminatory discharge against Edward Duke, the recordshows that the issues with respect to such discharge werefully litigated at the hearing, and an opportunity was affordedto the Respondent to adduce testimony, and it did, to refute thecharge. Accordingly, we find immaterial any variance betweenthe allegations of the complaint and our finding in this connec-tion.' As the record shows, with respect to Edward Duke, thathe was discriminatorily discharged after he went out on strike,and that, like the other strikers, he applied and was thereafterrefused reinstatement, we shall provide that he, with the otherstrikers, be offered immediate reinstatement and back pay.The RemedyWe have found,in agreementwith the Trial Examiner, thatthe Respondent discriminatorily discharged all its employeeswho were on strike and that it thereafter wrongfully refusedto reinstate said employees whose names appear on AppendixA, attached hereto. We shall, accordingly, order the Respondentto offer to each of them immediate and full reinstatement to hisformer or substantially equivalent position,i' without prejudiceto his seniority or other rights and privileges, and make eachof them whole for any loss of pay suffered as a result of thediscrimination by payment to each of them a sum of moneyequal to that which he would have earned as wages from thedate each employee applied for reinstatement to the date of theoffer of reinstatement.We have further found, contrary to the Trial Examiner, thatthe Respondent also wrongfully refused to reinstate the em-ployees on strike whose names appear on Appendix B, attachedhereto. We shall similarly order the Respondent to offer to eachof them immediate and full reinstatement to his former orto N. L.R B. v. Armato et al,199 F.2d 800(C.A. 7).19 The expression"former or substantially equivalent position"is intended to mean"former position wherever possible,but if such position is no longer in existence, then asubstantially equivalent position" The ChaseNational Bank ofthe Cityof New York, SanJuan,Puerto Rico,Branch,65 NLRB 827. CLEARFIELD CHEESE COMPANY, INC.425substantiallyequivalent position,without prejudice to hisseniority or other rights and privileges, and make each ofthem whole for any loss of pay suffered as the result of thediscrimination by payment to each of them a sum of moneyequal to that which he would have earned as wages from the dateeach employee applied for reinstatement to March 30, 1953,the date of the Intermediate Report herein, and from the dateof this Decision and Order to the date of the offer of reinstate-ment. 2°The Trial Examiner also found, as do we, that the Respondentdiscriminatorily discharged GeorgeMarshall who went onstrike and that he applied for reinstatement and was thereafterrefused reinstatement. At the time of the hearing GeorgeMarshall was in the Armed Forces of the United States. Weshall therefore order that the Respondent offer him immediateand full reinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay suffered asthe result of the discrimination by payment to, him a sum ofmoney equal to the amount he normally would have earned aswages during the periods (1) between the date of his applicationfor reinstatement, and the date of his induction into the ArmedForces of the United States, less his net earnings during saidperiod;21 and (2) from a date 5 days after his timely notice ofhis availability for reinstatement, if any, to the date of theoffer of reinstatement by the Respondent, less his net earningsduring said period.' If, at the time of the issuance of thisDecision and Order, he is still on active duty in the ArmedForces of the United States, we shall order that the Respondentimmediately notify him in writing, by registered mail ad-dressed to his last known address, that said offer of reinstate-ment is continued until 90 days after his discharge from activemilitary service."As we have found that the strike which began October 17,1951,was caused and prolonged by Respondent's unfair laborpractices, the strikers were entitled to reinstatement, uponapplication, irrespective of whether their positions were thenor have since been filled by Respondent. We shall thereforeorder the Respondent to restore the status quo as it existedprior to the time it engaged in the unfair labor practices, and,ifnecessary to provide positions for the strikers hereinordered reinstated, the Respondent shalldismissany personhired on or after October 17, 1951.2420 This abatement of back pay for the period between the issuance of the intermediateReport and our Decision and Order follows Board practice in cases in which, as here, theTrial Examiner did not recommend the reinstatement of these employees or the award ofback pay to them.21 The payment of this amount shall be made immediately, without awaiting a final deter-mination of the full amount of the award. Vail Manufacturing Company, 61 NLRB 18122 American Steel Foundries, 67 NLRB 27.23Aerovox Corporation, 102 NLRB 46024Wheatland Electric Cooperative, Inc , 102 NLRB 1119 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Clearfield Cheese Com-pany, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wages, hours,and other conditions of employment with United Stone and AlliedProducts Workers of America, CIO, as the exclusive represent-ativeof all production and maintenance employees of itsCurwensville, Pennsylvania, plant, excluding all office andclerical employees, over-the-road truckdrivers, watchmen andguards, professional employees, and supervisors within themeaning ofthe Act.(b) Discouragingmembership in United Stone and AlliedProductsWorkers of America, CIO, or in any other labororganization of its employees, by discriminatorily dischargingor refusing to reinstate any of its employees, or by discrimi-nating in any other manner in regard to their hire or tenure ofemployment or any term or condition of employment.(c) Interrogating its employees regarding their union mem-bership and activities, threatening its employees with discharge,loss of employee benefits, with refusal to reinstate them, andwith other reprisals for engaging in union activities and/orother concerted activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistUnited Stone and Allied Products Workers of America, CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, to resort to the proc-essesof the National Labor Relations Board, and to engage inother concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to the employees whose names are listed in Appen-dixA and Appendix B. attached hereto, immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights andprivileges in the manner set forth in the section entitled "TheRemedy" in the Intermediate Report, with modifications herein,and make whole the said employees for any loss of pay they CLEARFIELD CHEESE COMPANY, INC.427may have suffered by reason of Respondent's discriminationagainst them as herein found, in the manner provided in saidsection.(b) Offer to George Marshall, upon his application within 90days after his discharge from the Armed Forces,immediateand full reinstatement to his former or substantially equivalentposition,without prejudice to his seniority or other rights andprivileges in the manner set forth in the section entitled "TheRemedy" in the Intermediate Report, with modifications herein,and make him whole for any loss of pay he has suffered or maysuffer by reason of Respondent's discrimination against him asherein found,in the manner provided in said section.(c)Upon request, bargain collectively with United Stone andAllied Products Workers of America, CIO, as the exclusiverepresentative of all employees in the aforementioned appro-priate unit,and if an understanding is reached,embody suchunderstanding in a signed agreement.(d)Upon request,make available to the Board, or its agents,forexamination and copying,allpayrollrecords, social-security payment records,timecards,personnel records andreports,and all other records necessary to analyze theamounts of back pay due.(e) Post in its plant in Curwensville, Pennsylvania, copies ofthe notice attached hereto marked "Appendix C." 21 Copies ofsuch notice, to be furnished by the Regional Director for theSixth Region, shall, after being duly signedbythe Respondent'sauthorized representative, be posted by the Respondent im-mediately upon receipt thereof and be maintained by it for aperiod of sixty (60) consecutive days thereafter in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered by any other material.(f)Notify the Regional Director for the Sixth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that paragraph 4, that portion ofparagraph 5 which alleges that Thomas Eshelman, Thomas Tate,Mildred Krolick, Lois Riddle, and Charles Eshelman acted asagentsof the Respondent,that portion of paragraph 5 (b)which alleges a threat to reduce wages and available overtimework and to increase workload requirements,those portionsof paragraphs 5 (c) and (d) and paragraphs 6 and 7 which allegediscriminatory treatment of Jack Knepp,Roxie Newpher, andElsieGearhart, of the complaint, be, and they hereby are,dismissed.E5 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaxwell ArdaryAlexander BacchieriNora Jane BaskinMargaretDukeBlowersMargaret DuttryRichard FrankhouserMartha LippertNorman PearceA. J. PooleJohn BaileyOral BaumanRay BaumanAnthony FeolaElsie GearhartRaymond HarzinskiJack KneppFloyd LippertRoxie NewpherHerschel OwensElton PainterAPPENDIX AGlenn ReddenPerry RowlesSilvia Rowles MainesHarry SelfridgeJohn ShafferJesse WapleMilton WilkinsonFloyd WisorAPPENDIX BVivian PainterClifford ReadJames RobbinsLeRoy RowlesRobert RussellOrpha SheederBuford SmithPaul SmithOwen StewartClair WilliamsEdward DukeAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees regarding theirunion membership and activities, threaten our employeeswith discharge, loss of employee benefits, with refusal toreinstate them, or with other reprisals for engaging inunion activities and/or other concerted activitiesWE WILL NOT discourage membership in United Stoneand Allied Products Workers of America, CIO, or in anyother labor organization of our employees, by dischargingor refusing to reinstate any of our employees or in anyothermanner discriminating against them in regard totheir hire or tenure of employment or any term of condi-tion of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization,to form labor organizations, tojoin or assist United Stone and Allied Products WorkersofAmerica, CIO, or any other labor organization, to bar-gain collectively through representatives of their own CLEARFIELD CHEESE COMPANY, INC.429choosing,to resort to the processes of the National LaborRelations Board, and to engage in other concerted activ-ities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or allsuch activities,except to the extent such right may beaffectedby anagreement requiring membership in alabororganization as a condition of employment asauthorized in Section 8 (a) (3) ofthe Act.WE WILL offer to the employeeslisted below im-mediate andfullreinstatement to their former or to sub-stantially equivalent positions,without prejudice to theirseniority and other rights and privileges,and make themwhole for any loss ofpay theymay have suffered byreason of the discrimination against them:Maxwell ArdaryAlexander BacchieriNora Jane BaskinMargaret Duke BlowersMargaret DuttryRichard FrankhouserMartha LippertNorman PearceA. J. PooleGlenn ReddenPerry RowlesSilvia Rowles MainesHarry SelfridgeJohn ShafferJesse WapleMilton WilkinsonFloyd WisorBuford SmithPaul SmithEdward DukeJohn BaileyOral BaumanRay BaumanAnthony FeolaElsie GearhartRaymond HarzinskiJack KneppFloyd LippertRoxie NewpherHerschel OwensElton PainterVivian PainterClifford ReadJames RobbinsLeRoy RowlesRobert RussellOrpha SheederOwen StewartClair WilliamsWE WILL offer to George Marshall, upon his appli-cation within 90 days after his discharge from the ArmedForces, immediate and full reinstatement to his formeror substantially equivalent position,without prejudice tohis seniority or other rights and privileges and make himwhole for anylossof pay he has suffered or may suffer byreason of the discrimination against him.WE WILL bargain collectively, uponrequest,with UnitedStoneand Allied Products Workers of America, CIO, asthe exclusive representative of all our employees in thebargaining unit described below with respect to rates ofpay, hours of employment, or other conditions of employ-ment, and if an understanding is reached,embody suchunderstanding in a signed agreement. The bargainingunit is: 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees at ourCurwensville, Pennsylvania, plant, excluding all officeand clerical employees, over-the-road truckdrivers,watchmen and guards, professional employees, andsupervisors within the meaning of the Act.All of our employees are free to become or remain or torefrain from becoming or remaining members of UnitedStone and Allied Products Workers of America, CIO, or anyother labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition ofemployment against any employee because of membership inor activity on behalf of any such labororganization.CLEARFIELD CHEESE COMPANY, INC.,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEThis proceeding,brought under Section 10 (b) of the Labor Management Relations Act, 1947,61 Stat. 136 (herein called the Act), was heard in Clearfield, Pennsylvania, from June 23 toJuly 15, 1952, pursuant to due notice to all the parties. The complaint, issued on May 19, 1952,by the General Counsel of the National Labor Relations Board,' and based on charges dulyfiled and served, alleged that the Respondent hadengaged in unfair labor practices proscribedby Section 8 (a) (1), (3), and (5) of the Act. In its answer, duly filed, the Respondent concededcertain facts with respect to its business operations,but denied the commission of the allegedunfair labor practices.All parties were represented at the hearing by counsel and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,to introduce relevant evidence,to argueorally, and to file briefs and proposed findings and conclusions.2 Oral argument was waived.On October 1, 1952, the General Counsel and the Respondent submitted able and extensivebriefs, both of which have been carefully considered by the undersigned. Upon the entire rec-ord in the case and from my observation of the witnesses. I make the following:tThe General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel, and the National Labor Relations Board as the Board The above-namedCompany is referred to as the Respondent, and the charging Union, likewise named above, asthe Union or Stone Workers.=Motions by the Respondent to strike all testimony with respect to the allegation thatThomas Tate, Thomas Eshelman, Mildred Krolick, and Lois Riddle acted as agents of theCompany and to strike the name of Charles Eshelman from the complaint were taken underadvisement They are disposed of as will appear hereinafter in this report. CLEARFIELD CHEESE COMPANY, INC.431FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation, having its office and place of business at Curwens-ville,Pennsylvania, is engaged in the production, sale, and distribution of process cheese. Inthe course and conduct of its business,the Respondent makes annual purchases of materials,supplies, and equipment valued at approximately $ 3,000,000, 85 percent of which is shippedto it from points outside the Commonwealth of Pennsylvania. A similar percentage of itsannual sales, likewise valued at about $3,000,000, is made to out-of-State customers. Uponthe foregoing facts, the Respondent concedes, and I find, that the Clearfield Cheese Company,Inc., is engaged in commerce within the meaning of the Act.IL THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.Theperiod from August to November 19511.TheUnion's organizational efforts;response on the part of management personnelOn August 19, 1951, 8 Buford Smith, an employee of the Respondent, contacted GastonLe Blanc, a representative of the Stone Workers, to request that the latter help organize theemployees at the Respondent's plant. The following evening Le Blanc met with some 14 of theemployees at Smith's home, explained to them the objectives of his organization, and askedthat they sign cards authorizing his Union to represent them. All those present signed suchauthorizations and several received a supply of cards with which to solicit their fellow em-ployees. During the course of the next few days Smith and several of his colleagues obtainedapproximately 25 additional signed cards which they turned over to Le Blanc on August 25.Late on the afternoon of August 23 and about 15 minutes before closing time, all the em-ployees gathered for a meeting in the plantoffice which lasted for approximately half an hour.Inaddition to the employees, the three principal foremen at the plant, Neal Imler, JohnKrolich, and Charles Duke, were in the room. According to John Bailey, Imler opened themeeting by telling the employees that "he understood that we were trying to bring a union inand ... if we wanted to give the company a chance, that they will be good to us. He says thatthey have something good to offer us if we would form our own union...." According toPerry Rowles, another employee present, Imler told them "he wanted us to try what theCompany had to offer for three months and see how it worked out." Edward Duke testifiedthat Imler said that"he would like to have us organize a union of our own right in the plant."Many of the other employees in attendance at this meeting corroborated the above testimonyand testified that Imler suggested that they join a "Company union rather than the inter-national one." At about 5:15 that evening the gathering broke up. All present were paid for thetime spent in attendance. Ardary testified thatthefollowing morning he asked Imler the reasonfor the meeting and the latter explained that it was intended that at the meeting, LeRoy Snyder,one of the employees, "was going to make a motion that we send a committee ... into theoffice to see what Mr. Tate had for us."Imler denied that he had suggested a "Company" union to the employees. According to histestimony, "I told them [the employees] that the opportunity had been suggested for their meet-ing and what they would want to do with it, that as I understood it, that it was for the purposeof seeing how many of them would want to go on through to management to talk things over."Imler disclaimed responsibility for planning the meeting, asserted that LeRoy Snyder hadfirst suggested that it be held, and declared that he had done nothing more than obtain thepermission of Hamer Tate, secretary -treasurer of the Respondent, to afford the employeesan opportunity to get together. Imler denied having any conversation with Ardary the followingmorning. Snyder likewise denied having any arrangement with Imler such as Ardary's testi-mony would suggest and testified that it was his [Snyder's] idea, originally,that a meeting ofthe employees be held.3 Unless otherwise noted, all events referred to herein occurred in 1951. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDItmay very well be thatSnyder originally conceived the plan for calling the employeestogether but it is likewise apparent that the Respondent cannot disclaim responsibility foradopting the proposal as its own.Hamer Tate testifiedthat, upon receiving a request fromImler, he had given permissionto hold themeeting and,.as noted above,the Respondent paidthe employees for time spent in attendance.Imler conceded that no other meeting of a similarnaturehad ever been held at theplant. Snyderhimself tookno partin the discussion whichensued during the course of the gathering and Imler was the principal speaker.4 Despite thelatter's denial that he suggested that the employees organize a"Companyunion" rather thanjoin the "international"union, I am satisfiedthat the testimonyof the employees to the con-trary effectisthemore credible.Consequentlyit ismy conclusionand I find that at thismeeting theRespondent did, throughForeman Imler,as allegedby theGeneral Counsel,solicit its employees to establisha separate representation committee or labor organizationfor the purpose of dealing withthe Respondent in place ofthe Union.Therewas credible testimonythat in thefirst 2 weeksof theUnion's campaign Imler andKrolickquestioned a number of the employees regarding their union sympathiesand activity.Imler concededthat onabout August21 he askedPerry Rowleswhether he had heardanythingabout the authorization cards that were being given to the employees.Clifford Readtestifiedthat onthe following day, Imlerasked him and Buford Smith why theemployees wanted aunion,declaredthat the Tates wanted them to talk withthe management to see what theCompany had to offer, and commentedthat he preferred that the employeestry a "companyplan" for at least 3 months. In connection with this conversationImlerfirst denied thathe mentionedthe subjectof unionsand thenstated that he could not recallwhether he had; asfor the restof the conversationit was Imler's testimonythathe had assuredRead and Smiththat he hadnothing to offer them and that insofar as a meeting was concerned he was onlytrying to "pave the way." Iam convinced that as to this matter Readwas themore credibleand so find. RayBauman testifiedthaton the morningof August23, Imler asked Baumanwhether he had heard about the Union, and when thelatter answered in the affirmative, Imlertoldhim that a companyunionwould bemore helpful,and that if an outside union came in,the Companywould probablymove its plant to Clinton,Missouri.Milton Wilkinsontestifiedthat,onabout the same day, Imler asked him and John Shaffer if they did not feel that theyshould join a companyunion. Imlerdenied any suchconversations with these employees.Aftera considerationof the credibilityof these witnessesin this connection,including theirdemeanor at the hearing,it is my conclusionthat the employees'versionis themore plau-sible andI so find.Several employees testified with respect to conversationshad with John Krolick, foremanof the packing lines.According to RobertRussell, onabout August 22, Krolick asked whyRussellhad not told himabout joiningthe Union and whenRussell denied that heknew any-thingabout the subject Krolick declaredthathe wasa "liar." Krolick then asked who theleaders wereand when Russell denied any knowledge of the subject Krolick observed that heconsidered Russellone of them.In another conversationthatsameday, Krolicktold Russellthat the employeesshould try a companyunion and further stated that if the employeesjoined an outsideunion the Company "could takeaway our Christmaswar bond."During thesame period, according to Oral Bauman,Krolick questionedhim about his views on the Unionand whether he hadsigned acard. WhenBauman acknowledgedthat he had, Krolick told him"you'll be sorry"and predictedthat if theemployees organized a unionthe Company wouldmoveitsplant.ClairWilliamstestified thatearlyin September,Krolicktold himthat "ifthe Union came in theCompany couldtake awayour Christmas bonusand our group insur-ance." Krolickdeniedmaking the comments attributed to him by Bauman,Williams, andRussell. Inconnectionwith Russell, however,he concededthat on the day inquestion he had,in fact, talkedwith him and althoughhe could not repeat the conversationhe did rememberthat"all we discussed were unions." It is my conclusion that here, as withthe remarksimputed toImler,the employees' version, and not Krolick's, the more credible and I sofind.LeRoyRowles testified that during this sameperiod Thomas B. Eshelman told him Youknow, if theUnion getsin here, you fellowswho have beengetting a bond forChristmas ...that bond will be cut out. There will beno more giftsfrom the Company." Eshelman deniedthisversion of their conversationbut, of thetwo, Rowles, in this instance,appeared to theExaminer,to be themore credible.Eshelman was a shippingclerk and hadno supervisory4 Krolick also spoke,in response to several questions raised by employees present. Krolickand Duke, however,other than being in attendance,played no significant part in the pro-ceedings. CLEARFIELD CHEESE COMPANY,INC.433status.He was,however, a son of Ross B. Eshelman, vice president of the Company, and hisremarks,so sunilar to those of supervisory personnel such as Imler and Krolick, set forthabove, were never repudiated by the Respondent.Because of these facts,particularly hisclose'relationship to management,I feel there is merit in the argument of General Counselthat Thomas Eshelman was an agent of the Company for whose remarks,in this instance, theCompany must be held responsible.Joseph Michalik,d/b/a. Service Metal Industries, 96NLRB 165, enfd. 201 F. 2d 48 (C. A. 6).52.The union request for recognitionOn August 28, Le Blanc met with Hamer Tate in the latter's office.There Le Blanc statedthat he had"a majority of the people signed up" and that he had come to request union recog-nition and to arrange a conference for negotiating a contract.Tate replied that all such matterswere handled by Mr. Frank G. Smith, counsel for the Company,whom he suggested that LeBlanc contact.Later that day Le Blanc met with the Respondent's attorney.There he againstated that the Union had a majority at the plant,and asked whether it would be possible toagree on recognition,either by a check of the authorization cards6 or by drafting stipulationand identifying the cards as a preliminary to any negotiations for a contract.Smith declined,stating that the Company would not recognize the Union until after the Board had decided onthe appropriate unit and the Union had won a Board-directed election.This concluded thediscussion and the meeting ended:On September 5, the Union filed a petition with the Sixth Regional Office,in which it averredthat it represented a majority of the production and maintenance employees at the Respondent'splant and requested an election. A hearing on this petition was held on October 15.On Novem-ber 16, the Board issued a Decision and Direction of Election in the proceeding. ClearfieldCheese Company,Case No. 6-RC-895, On December 3 the Stone Workers moved to withdrawtheir petition,and on December 7 the Board granted the motion.3.Alleged discrimination with respect to Knepp, Newpher, and GearhartIn September and October, the Union intensified its organizational efforts, held severalmeetings in the vicinity of the company plant, and induced a number of additional employees tosignauthorization cards. The General Counsel,alleged that during this period the Respondentdiscriminated against three of its employees. This allegation will now be considered.a.Jack KneppAccording to the General Counsel, Knepp was singled out for discriminatory treatment onOctober 5, while employed in the cheese cleaning room.The record developed that,at a timewhen Knepp was engaged in conversation with another employee,Foreman Imler reprimandedhim for not staying at his job. After Knepp profanely declared that he did not care whether he5Robert Russell testified that at about the same time as this incident he heard Eshelmandeclare that if the employees joined a union the company would move its cheese processingoperation to Missouri.Eshelman denied making this comment and his testimony,in this con-nection,is accepted as more credible than that of Russell.The General Counsel also alleged that Thomas Tate,a son of J. Hamer Tate, and CharlesEshelman, a brother of Ross B. Eshelman,likewise acted as agents of the Respondent in acampaign to coerce and restrain the employees in the exercise of their organizationalrights. The record contains no evidence to support this allegation.Accordingly,Iwill recom-mend that the complaint be dismissed as to these individuals.6LeBlanc credibly testified that he had the cards with him at the time.7 There was no significant conflict between the testimony of the two principals to this con-ferenceMr Smith testified that he told Le Blanc"before we can sit down and talk toyou...There will have to be determined what is an appropriate unit" and "whether or nothe represented a majority of the employees"According to company counsel,"I advised Mr.Le Blanc 'the only way I knew those things could be determined was by a formal Petition to theNational Labor Relations Board,and a secret election held."'In its brief the Respondentargues that according to Mr Smith's testimony LeBlanc did not ask for recognition by a cardcheck.In fact,however,Mr Smith never denied Le Blanc's testimony in this connection andrather significantly,with respect to a later conversation had with the union organizer,he tes-tified that Le Blanc "kept insisting that we recognize the Union without first having the unitdetermined,and then having an election" 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked, Imler suggested that, because of his "attitude"Kneppshouldremain off the job untilthe following Monday.8 He then escorted the employee to the next floor and handed him hischeck, whereupon Knepp left the plant. Within a few minutes thereafter,many of the employeesin Imler's department walked off their jobs and proceeded to the restroom.When this hap-pened, William Tate and Imler went before the group which had assembled.There, Tate, afterlearning from some of those present that they understood Knepp had been discharged for over-staying his rest period,told the employees that Knepp had only been laid off until Monday andthat this action had been taken,not because he had overstayed a rest period but because hewas talking when he should have been working and when Foreman Imler reproached him forthishe had profanely replied that he was not concerned as to whether he even held his job.Tate then told the employees that, in any event, if they went back to work immediately theywould lose no pay and that Knepp would be recalled.Knepp was,in fact, returned to work thatafternoon and lost no pay for the period he was off.The General Counsel argues that the Respondent's treatment of Knepp was"unprecedentedand uncalled for, and can be explained only as part of"a pattern of antiunion activity.However,that is hardly the situation here. Knepp had,unquestionaly,been talking with a fellow employeewhen he should have been working and the insolent response he made to his foreman couldhardly avoid provoking disciplinary action. Knepp had signed an authorization card, but had notdistinguished himself by any other union activity in the preceding weeks.Moreover,there wasno testimony which indicated that the discipline meted out to Knepp was either"unprecedented"or "uncalled for." Under the circumstances present here,I conclude and find that the Re-spondent did not discriminatorily reprimand and threaten to discharge Jack Knepp.b.Roxie NewpherAt the meeting on August 23, one of the employees asked Foreman Krolick why Newpherwas not receiving the top rate in the packing department.He answered that Newpher was stillunable to do all the various jobs in the department,but that when she was her rate would beadvanced. At the time of the meetingNewpher was getting$1 an hour. 9 On about September 15she received a 10-cent an hour raise. She had performed various jobs while in the packingdepartment and in the period immediately before her September increase she was engaged inmaking boxes and in an operation known as "folding down"iion the 2-pound line. a Shortlyafter getting the pay raise she was assigned to lining and"folding down" on the conveyor thatwas packing 5-pound cartons. Newpher had difficulty with this job and Krolick reprimandedher several times for not working fast enough.Nora Jane Baskin,a fellow employee,testifiedthat early in October she protested to Krolick that Newpher was not doing her share of thework and that,as a result,the other employees were compelled to do Newpher's work as wellas their own. 12 Krolick conceded that he recognized her problem and told her that he assumedshe was in a quandary as to why nothing had been done about Newpher; that he had, in fact,planned to lay her off the preceding week but had not done so for fear the plant would go onstrike; and that, as a result, he proposed to continue Newpher at the same job.The General Counsel alleged that after the plant meeting of August 23, where Newpher hadbeen discussed,the Respondent learned that she was a union member, then gave her a wageincrease, and assigned her to work she could not perform for the purpose of compelling herto quit.The record affords little substance to this allegation of the General Counsel. There had beena passing reference to Newpher at the meeting in August and later Mildred Krolick 13 andLois Riddle,two employees alleged by the General Counsel to be agents of the Company,questioned her on whether she had signed a card.According to Newpher, about August 24,Mildred Krolick asked whether she had done so and she (Newpher) replied in the negative,although in fact she had. Newpher testified that about a week later Mrs.Krolick again askedif she had signed a card and that this time she answered in the affirmative.14According to8The incident arose on a Friday morning;customarily,the plant was not in operation onSaturday.9The maximum rate in the packing departmentwas $1.15.10 This involved arranging the box liners.111e,the assembly line packing 2-pound cartons of cheeseii At the time,Baskin and Newpher were working opposite each other on a conveyor belt.is Wife of ForemanJohn Krolicku0n cross-examination,however,Newpher stated "I never did tell them I joined." CLEARFIELD CHEESE COMPANY, INC.435Newpher, on another occasion15 when Riddle asked to see her card she showed her andMrs. Krolick an authorization blank. Riddle's testimony was not in conflict with that ofNewpher as to this last incident although Riddle was not certain whether Mrs. Krolick hadbeen with her at the time. The latter, however, credibly testified that Newpher had never shownher a union card.The evidence to support the allegation that Riddle and Mrs. Krolick were acting as agentsof the Respondent in their interrogation of Newpher was not persuasive to the Examiner. Bothwere rank-and-file employees. Neither had ever held supervisory status. AlthoughMrs. Krolick, as the wife of a foreman, might under certain circumstances be held an agentof the Company, cf. N. L. R. B. v. Taylor-Colquitt Co., 140 F. 2d 92 (C. A. 4), I am convincedthat is not the situation presented here. The only activity of these two employees on whichthe General Counsel based his allegation was their discussion with Newpher about whethershe had signed a union card. There was no proof, however, that their questions were inspiredby the management or that, at the direction of the Company, they reported back to managementon her answers. There was credible testimony that during this same period both Riddle andMrs. Krolick openly attended union meetings and no one appears to have protested.16 Ascoworkersclosely associated with Newpher, both discussed many matters with her through-out the course of each day. Newpher testified, in describing her relations with Riddle, "Wealways were sort of chummy." By reason of the foregoing it is my conclusion and I find thatneither Mildred Krolick nor Lois Riddle were acting as agents of Respondent during the periodin question.Neither do I believe that the General Counsel sustained the burden of proving by a pre-ponderance of the evidence that the Respondent discriminated against Newpher. The testimonyof all witnesses was to the effect that Newpher was not able to maintain a normal rate ofproduction on the assembly line after her promotion. However, her difficulties in that regarddid not begin in September. Newpher was considerably older than most of the employees inthe packing department and it is apparent from the credible testimony of several witnessesthat she had experienced trouble keeping up her production rate most of the time she hadbeen there. Of further significance is the fact that Imler credibly testified that in March 1951,she sought a transfer to his department on the ground that work on the production line inKrolick's unit was too fast for her. 17 In the light of the above facts, it is my conclusion and Ifind that the Respondent did not discriminatorily assign Newpher to work which she could notperform in order to effect her elimination from the plant.c.Elsie GearhartThe General Counsel contends that the Respondent deliberately assigned Elsie Gearhart towork it knew she was not physically able to undertake in order to discourage collective activity.This was denied by the Respondent, the latter contending that her assignments were no differentfrom those of all the other employees in her department and further that her own doctor haddeclared that she was physically capable of performing the work.Gearhart was first employed in May and worked in the packing department under Krolick.In August she was hospitalized for several days, following an appendectomy. She did not returnto the plant until September 24. According to Gearhart, shortly after her return, she wasassigned topacking onthe5-pound line. Two or three days thereafter she complained to Krolickthat the work caused physical discomfort and asked for another assignment. He then put her tomaking boxes on the 5-pound line. In the meantime Gearhart signed a union card. A few dayslater she was reassigned to packing. On October 12, shortly after going back to this job,Gearhart again told Krolick that she could not do the work and at this time he told her shewould need a doctor's certificate to be excused. Gearhart then left the plant. Later that dayshe secured a statement from her surgeon, Dr. Elmo E. Erhard, that she would be unable todo any heavy lifting for 6 months. She did not repot for work on Monday. That evening sheattended a union meeting at which her case was discussed by those present and it was decidedthat in the event she was again required to pack 5-pound boxes the employees would go outon strike. Gearhart returned to work on October 16, at which time she gave Krolick the letterfrom Dr. Erhard. That particular day she did no packing but was assigned instead to making15Newpher's testimony as to the date of this conversation was most confused When firstasked, she testified it occurred about a week after the August 23 meeting; later she fixed itas having occurred subsequent to a union meeting held on September 26.16 See the testimony of Ava Delaney17This testimony was uncontradicted322615 0 - 54 - 29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDboxes. For 1 hour the following morning Gearhart continued at this same work. At the beginningof the second hour Krolick told her to pack. Following this order Gearhart went back to theconveyor, packed 1 carton and then walked out. Several minutes thereafter the rest of theemployees left the plant on strike.Although Gearhart testified that prior to her operation she had never done any packing onthe 5-pound line, there was credible testimony from other witnesses 18 that occasionally shehad done so. Further it is also apparent from other similarly credible testimony that thevarious jobs in the packing departmentwereinterchangeable and that employees werefrequentlymoved from one job to another during the course of a day. The work about whichGearhart complained consisted of placing 6, 5-pound packages into a box, tilting this on endand pushing it for a short distancealong a rollerconveyor to make room for the succeedingcarton. Krolick, on receiving her complaint, reported it to William Tate. On October 12, thelatter called on Dr. Erhard, explained in detail Gearhart's job, and received the doctor'sadvice that she was capable of'doing that type of work without injury or discomfort. Whencalled as a witness the surgeon corroborated Tate's testimony as to the advice he had given.Dr. Erhard further stated that,severalweeks before, Gearhart had asked if she could returntowork and that he told her she could. He also testified that, on coming to his office onOctober 12, Gearhart asked whether she should do the lifting required by her job and that hetold her that so long as it was notin excessof 50 pounds she could do so. 19 Dr. Erhard statedthat, in his opinion, during this period she was capable of doing the packing work in question.Gearhart's testimony on whether she had asked her doctor if she should doany packing wasconfused and contradictory. Thus, at one point, while conceding that Erhard had not forbiddenher to do any packing, she testified that"he told me, that if it bothered me, I shouldn't do it."Later, however, she testified that she had never asked whether she should doanymore pack-ing.Although Gearhart might have experienced some difficulties at the work in question, thecredible testimony of her own doctor affordsno supportfor her contention that the packingwork was too difficult for her. Moreover, in view of the fact that the employees were assignedto the jobs in Krolick's department interchangeably, and the fact that Gearhart had done thiswork before, it is my conclusion and Ifind that she was not discriminatorily assigned to pack-ing on October 17.4.The strikeSubsequent to the meeting which Le Blanc had with Mr. Frank Smith, the Stone Workers'representative had no further contact with the management until October 12 when he telephonedWilliam Tate to request a meeting at which Gearhart's case could be discussed. Tate repliedthat he was not interested in talking with Le Blanc about anything, and that in the event theunion agent had something to discuss he should contact company counsel. Le Blanc told himthat he felt that unless they could get together, in view of the many grievances that were beingreported by the employees, as well as the Gearhart case, the plant might be closed down.Tate, however, declined to talk with him any further. 20As noted above, on the evening of October 15, the Union held a meeting at which thosepresent voted to walk out in the event Elsie Gearhart was again assigned to packing 5-poundboxes. On the morning of October 17, when her foreman ordered her to do this work the em-ployees left the plant on strike. The following day the Union set up an organized picket lineabout the entrances which was maintained every day thereafter until November 13 when thestrike ended.The union organizer made several unavailing attempts to meet with the company officialsduring the course of the strike. On October 19, Le Blanc telephoned William Tate to suggesta conference on settling the dispute. Tate refused, stating as he did so that until the Union wasrecognized there was nothing to talk about. On about October 23, Le Blanc accosted Tateas the latter was attempting to cross the picket line and the two held a brief conversation.Arnold Nawrocki, a witness called by the Respondent who was with Tate at the time, crediblytestified that Le Blanc said to the plant president, "If you agree to an election we can havethese people back to work in the morning. Later, you and I will sit down and discuss terms....181. e.,Ruth Haley, Maxine Gardlock, and Evon Miller19 The note which Dr. Erhard gave her read as follows:Mrs Elsie Gearhart, Curwensville, had an abdominal operation in August, 1951, andwill be unable to do any heavy lifting for the next 6 months.tOLe Blanc's testimony as to this conversationwas uncontradicted. CLEARFIELDCHEESECOMPANY, INC437If any court in thiscountry says thatI am not certified to representthesepeople I will leaveand bother you no further" Tate, however,declared that there was nothingto talkabout andrefused to be drawn into a conversation.On October28, Le Blanchad a brieftelephone con-versation with the plant president in which the former again asked thattheymeet to discuss asettlement of the strike and suggested thatif the Company wouldrecognizethe Union thestrikers would return to work.Tate remindedhim of hispreviously stated position and toldLe Blanc he could only refer him to company counsel.There wereno further conversationsbetween the parties.On November 11, the employees voted to end the strike,and a committee of three employeeswas designated to notifythe Company of thisactionOn November13, this committee called onWilliam Tateto informhim that thestrikewas over andthat the employeeswere ready to re-turn to worka.The discharge of employees on strikeOn October 19, the Respondent,in a letter addressed to all employees then on strike, noti-fied them that inasmuch astheyhad voluntarily quit their employment,they would have toapply for reemployment on or before October 22 or the Company would assume they were nolonger interested in their jobs: further,since business had fallen off because of the strikeand the amount of available work might be reduced,the Company intended to employ only thosewho first applied and were qualified for the jobs still open.The Companycarried certain life,hospital,and sick-benefit insurance on its employees On October 29, it notified OrphaSheeder,one of the strikers,that since she had terminated her employment with the Companyon October 17, the policy was void as far as the Company was concerned and that if she caredto continue it she would havetomakeher own arrangements with the insurance carrier. Some-time after October 22, the Respondent mailed checks to the strikers which bore the notation"Wages in full"When many of the recipients objected to any such phrase on the checks onthe ground that it suggested that they had voluntarily quit their employment,the Companymailed out new checks and an accompanying letter.In this letter,dated November 6, theCompany stated that it was acceding to their request that the notation in question be eliminatedfrom the checks,but further advised each employee that:According to our records you voluntarily left our employment October 17,1951 andyou refused to return to work when requested to do so, therefore, your employment withus has been terminated by you.When the union committee called on William Tate to notify him that the strike was over andthat the employees were ready to return to work,Hamer Tate gave the members a supply ofjob application blanks and stated that all who sought reemployment would have to fill themoutHe added,however,that in no event would there be room for everyone since a number ofnew employees had been hired On the same date,the Respondent also sent letters to thestrikers in which it stated that it would use its best efforts to reemploy those who were"formerly employed"and "who terminated their employment on October 17 " The letter setNovember 19 as the deadline for filing applications for reemployment and closed with thestatement that the Company desired"to cooperate in every manner to re-employ all of ourformer employees who desire to be re-employed."Onand after November 13,the Companyreceived applications from 39 of the employees who had been on strike.b.Solicitation of employees to abandon the strikeIt is undisputed that during the strike the Respondent'smanagement urged various individualemployees to return to work On October 24, Hamer Tate and Imler went to the home ofClairWilliams, where Tate told the employee that in his opinion the strike was illegal, thatthe Company wanted to get back in operation and that it needed him at work.Williams concededthat he was hard pressed financially and Tate observed that"the union will not pay your bills."When Williams suggested that he would be unable to drive his car through the picket line,Tate and Imler assured him that they would provide transportation.They left the employeewith the suggestion that he notify them as soon as he decided to return. 21 The record alsocontains letters, dated October 29, addressed to three of the employees who were not workingon the day of the walkout and who had not returned to their jobs. The Respondent wrote thesethree22 that it considered them valuable employees,that it would like them to return to work,but that if they did not do so by November 1, they would be considered terminated.21Williams,in fact,remainedoff his job until theterminationof thestrike.22Oral Bauman,Aaron Poole, and Richard C. Frankhouser. 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDB.Conclusions with respect to allegations of interference,restraint, and coercionIn the preceding pages I have found that on August 23, the Respondent permitted a meetingon company time and at the plant where Foreman Imler urged the employees to form a"company" union and held out the hope of preferential treatment in the event the employeesdid so Under these circumstances I find that there is substance to the allegation of the GeneralCounsel that the Respondent solicited its employees to establish a separate representationcommittee or labor organization to deal with it instead of the Union. By such conduct theRespondent violated Section 8 (a) (1) of the ActAs set forth above, I have also found that Imler and Krolick, while acting as agents of theRespondent, questioned a number of employees regardingtheir union activities and sympathiesAgainst the background of the meeting sponsored by the Respondent on August 23, to solicitthe establishment of an "inside" union, Imler's promotional efforts on behalf of such a plan,and the fact that the union organizational drive was then only in a nascent stage the question-ing of plant personnel by Imler and Krolick came at a time when the Union was peculiarlyvulnerableBy such conduct on the part of its supervisors and agents the Respondent furtherviolated Section 8 (a) (1). Syracuse Color Press, Inc , 103 NLRB 377. It was likewise coerciveand a violation of the same section of the Act for these representatives of the Company andfor Thomas Eshelman to tell any of the employees, as I have found they did, that if the Unionorganized the personnel, the Company might withhold a Christmas bonus, take away theirgroup insurance, or move the plant to Missouri. Finally, it was a further violation of Section8 (a) (1) for the Respondent, by oral and written appeals, to individual strikers, to solicittheir return to work, since at the time, as found infra, the Union was the majority repre-sentative, and such action had the necessary effect of undermining its authority SamuelBingham's Son Mfg Co , 80 NLRB 1612, 1613-1614 23C. The issues with respect to the alleged violation ofSection 8 (a) (5) of the Act; conclusions with respect thereto1.Theappropriate unitThe complaint alleged that all production and maintenance employees at the Respondent'splant,excluding office and clerical employees, over-the-road truckdrivers, watchmen andguards, professionalemployees,and supervisors,constitute a unit appropriatefor the purposesof collectivebargainingwithin themeaningof Section 9 of the Act The Respondent deniedthisallegationand averred that the instant proceedingwas notthe proper forum for a unitdeterminationand that such an issue should be reserved for a representation hearingThere is no merit to the argument that the appropriate unit for bargaining cannot be deter-minedin anunfair labor practice case Inter-City Advertising Co , 89 NURB 1103, 1110, enfdas to this point 190 F 2d 420(C. A. 4), cf N. L. R. B. v LaSalle Steel Co., 178 F. 2d 829, 832(C. A. 7). In any event, here,a representationproceeding was heldon November 16, 1951,the Board issued a decision in which it found that the unit described above was appropriateClearfield Cheese Company and the United Stone and Allied Products Workers of America,C. L O., Case No. 6-RC-895. Atthe hearingin the present complaint case the Respondentdid not seek to develop any new evidence designed to prove that the unit now sought is in-appropriateConsequently, it ismy conclusion, and I find, that on this record the unitproposed by the General Counsel is appropriate2Theunion demand for recognition and bargainingOn August 28, as noted above, Le Blanc called on Hamer Tate and company counsel,in turn,to disclose that the Union represented a majority of the employees and to ask for recognitionAt his meeting with Mr Smith, Le Blanc asked whether it would be possible to agree onrecognition, either by a check of the authorization cards or a stipulation to that effect. 'as apreliminary to any negotiations for a contract. Smith declined with the statement that it washis understanding of the Labor Management Relations Act that the Respondent was under noobligation to recognize the Union until the Board had made a finding as to the appropriate unit23 The complaint also alleged that the Respondent threatened to reduce wages and availableovertime work and to increase work load requirements. No evidence was introduced in sup-port of these allegations. Accordingly, I shall recommend that they be dismissed. CLEARFIELD CHEESE COMPANY, INC.439and the Union had won an election held at the direction of the Board This has remained theposition of the Respondent to the present date 24 Throughout the course of the succeedingmonths the Respondent refused on several occasions to discuss with Le Blanc either grievancesor settlement of the strikeThe parties stipulated at the hearing that on August 28, there were 66 employees at theplant in the production and maintenance category The General Counsel, however, contendedthat of this group, 3 were excluded by language in the Board's Decision and Direction of Elec-tionwhich provides that "high school students hired on a temporary basis may not vote inthe election " Clearfield Cheese Company, Inc , supra Two employees, Donald Bowman andWilliam Hawk clearly fall within this category Hawk was a student when hired in July andtoldTate at the time that he only wanted work until lie returned to school in the fall. Hawkquit on September 15 Bauman started at the plant on May 21, immediately after graduatingfrom high school and remained until September 1, when he quit to enter college Accordingto Tate, he could not recall any conversation at the time Bauman was hired which dealt withthe subject of how long the latter would work However, Tate did testify in response to aquestion as to the length of Bauinan's service with the Company, that the latter "had to goto school in the fall" so that he assumed Bauman "would work up until the time that schoolwould start." In addition, since Bauman quit work on September 1, it seems likely that hewould have given notice of his plans for termination several days prior thereto. In the lightof the foregoing facts it is my conclusion that Bauman must be excluded from the unit for thesame reasons applicable to HawkCharles Curry, the third employee in question, however, presents a different problemCurry was a schoolteacher who was first employed on August 6 and worked in the coolersunder Imler Although he apparently returned to teaching in the fall, he continued at theplant until October 16 According to Tate, at the time of Curry's employment there was nodiscussion as to whether his job would be temporary Tate testified that he knew only thatCurry desired work and that, despite the applicant's status as a schoolteacher, he gave nothought to whether Curry planned to work only during the summer vacation since employeeshired for the summer months frequently remained permanently. The fact that Curry didremain on the plant payroll as a full-time employee until October 16, a date considerablybeyond the opening of the school term, lends support to Tate's testimony. Consequently it ismy conclusion that as of August 28, Curry should be included in the unit Thus, excludingHawk and Bauman, but including Curry, there were 64 employees within the appropriateunit on August 28The General Counsel offered in evidence some 43 authorization cards purportedly signedby the employees prior to August 28 and some 8 other cards purportedly signed in Septem-berThe Respondent conceded the authenticity of the signatures on the cards but questionedthe General Counsel's assertion as to the dates the cards were signed 26Most of the employees involved appeared at the hearing, identified their cards, and testi-fiedas to the time and circumstances surrounding the signing of the authorizations. Therewas credible testimony that 14 employees signed cards on August 20 during the first organi-zationalmeeting,held at the home of Buford Smith These were Buford Smith, MaxwellArdary, Raymond Harzinski, Perry Rowles, Ray Bauman, John Bailey, Jack Knepp, GeorgeMarshall, Herschel Owens, Walter Scipione, Anthony Feola, Clifford Read, Milton Wilkinson,and Floyd Wisor 26 There was further credible testimony that in the period from August 21until the time of the Company meeting on August 23, the following 23 employees signed cardsAlexander Bacchieri, Pauline Bacchieri, Nora Jane Baskin, Oral Bauman, Margaret DukeBlowers, 27 Edward Duke, Margaret Duttry, Joseph Krolick, Floyd Lippert, Elton Painter,24On September 4, Le Blanc wrote a letter to William Tate, president of the Respondent,and again set forth the union claim to majority representation and that the employees"desire to be represented by this organization in collective bargaining concerning theirwages, hours of employment and other conditions of employment." The record indicates noresponse to this letter by the Company.25 Most of the cards bore a date. However, it is apparent from the record that, with fewexceptions, the cards were undated at the time they were signed by the employees, and thatLe Blanc, as his wife testified, placed dates on at least some of the cards in December 1951.Consequently, in determining the question as to the time when specific employees signedauthorizations the Examiner has disregarded all dates appearing on the cards.26All of the above named were present at the hearing and testified except Owens, Marshall,and Wisor. Marshall was in military service at the time of the hearing.27 Named in the complaint as Margaret Duke, she was married subsequent to the strike. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDVivian Painter, Norman Pearce, James Robbins, LeRoy, Rowles, Sylvia Rowles Maines, 28Robert Russell, Harry Selfridge, John Shaffer, Orpha Sheeder, Paul Smith, Owen Stewart,JesseWaple, and Clair Williams. From August 23 to August 27, at least 3 more em-ployees,William H. Clark, LeRoy Snyder, and Edward Traister signed cards, and in theperiod immediately thereafter and before October 1, the following8 employees signedauthorizations: Elsie Gearhart, Richard Frankhouser, Ruth Harvey, Martha Lippert, RoxieNewpher, Franklin O'Dell, Glen Redden, and Wallace ReadFrom the foregoing it is apparent that on August 28 the Union had received authorizationcards from at least 40 of the employees, or 7 more than the 33 required for a majority. 29By October 1, the Union had obtained a total of approximately 50 cards. so3.ConcludingfindingsFrom the above it is apparent that on August 28 when Le Blanc met with company repre-sentatives the Stone Workers represented a majority of the employees in an appropriateunit.There is no dispute that the Respondent neither then,nor later,recognized or dealtwith the union representative as requested.Throughout that period, and to the present, theRespondent has argued that until the Union was certified the Act imposed no obligation on itto recognize or bargain with the Stone Workers.It is, of course,clear that in the event an employer has an honest doubt as to the union'spurportedmajority or the unit which the Board would find appropriate he can insist on aformal representation proceeding and a Board-conducted election to resolve such doubtsbefore being obligated to bargain. Joy Silk Mills,Inc, 85 NLRB 1263,enfd.as mod. 185 F.2d 732(C. A. D. C.),cert.den. 341U. S. 914.On the other hand,such a position on the partof an employer is not tenable should the evidence develop that he did not entertain any realdoubts of the union'smajority and that the demand for certification was motivated largelyby a desire to gain time to destroy the union's support.N. L. R B v W.T. Grant, 199 F.2d 711 (C A. 9), cert.den. 344 U. S.928; N.L R. B v. Star Beef o , 193 F.2d 8 C. A. 1);N. L. R. B v. Ken Rose Motors, 193 F 2d769 (C.A. 1); Stilley Plywood Co., Inc., 94 NLRB932,968,enfd199F.2d 319(C.A. 4), cert.den. 344 U. S. 933, Everett Van Kleeck &Company, Inc., 88 NLRB 785, enfd.189 F. 2d516 (C.A. 2), Globe Products Corp., 102NLRB 278 Sargent & Co , 99 NLRB 1318There are a number of significant factors to be considered in resolving the question pre-sented here as to the Respondent's good faith.First,on August 28, neither Hamer Tate nor Mr.Smith questioned the Union's assertion ofa majority.Le Blanc's suggestion that any issue as to whether the Union had such a majoritybe resolved by a check of authorization cards was declined by company counsel.In fact, theclaim that the Union held a majority appears never to have been questioned.At the subse-quent representation hearing held on October 15, no issue was raised as to majority or theappropriateness of the unit sought by the petitioning Stone Workers,the only major contentionof the Respondent at that time being that the Union was not qualified as a labor organizationto represent cheese plant employees.Secondly,in determining the question of good faith in a case such as is here presented, theBoard has considered significant an employer's refusal to consent to an election (J. C.Lewis Motor Company, Inc., 80 NLRB 1134,1141-1142)and the character of any attack madeon the union's attempt to organize the plant.Joy Silk Mills,Inc., supra Artcraft HosieryCompany, 78 NLRB 333, 334 E. A. Laboratories,Inc., 80 NLRB 625, 684. Here the courseof interrogation as to the union attitudes and sympathies of the employees,the threatsvoiced by supervisorial personnel that the plant might be moved and Christmas bonuseseliminated if the Stone Workers organized the plant,and the open efforts of Foreman Imler,on company time and premises,to launch an inside union,all cast a cloud over the purportedgood faith of an employer who, in such a situation,refuses recognition to a union which infact represents a majority of his employees.Z8Referred to in the complaint only as Sylvia Rowles, her maiden name.E9 In its brief the Respondent concedes that on October 17, at least 44 of its employees,considerably more than a majority, went out on strike.90 In addition to the names listed in the foregoing paragraph, the cards of Harry Ardary andVivian Keller were received in evidence. Although counsel stipulated that the signatures wereauthentic, since there was no specific testimony as to when either signed these authorizationstheir cards have not been included in the above tabulation. CLEARFIELD CHEESE COMPANY, INC.441Thirdly, the Respondent's discharge of its employees for striking,its refusal to reinstatethem at the conclusion of the strike except upon application as new employees,its refusal todiscuss with the Union any aspect of a strike settlement,and its solicitation of individualemployees to return to work,provide additional evidence of an adamant determination on thepart of the Respondent to refuse to recognize and bargain with the Stone Workers.In the light of the foregoing it is my conclusion,and I find,that on August 28 the Respond-ent did not have such a good-faith doubt of the Union's majority standing with the employeesaswould support the Respondent's insistence upon a Board-conducted election before itwould recognize and treat with the union representatives In consequence,by its continuingrefusal to recognize and to bargainwiththe Stone Workers then,and during the subsequentmonths, the Respondent violated Section 8 (a) (5) of the Act.D. Conclusionswith respect to alleged violations ofSection 8 (a) (3)Itwas the Respondent's contentionthat on October 17 the employeeswent out on a strikefor recognitionwhich wasno more than an economic strike and one for which the Respondentwas in no way responsibleThis contention mustbe rejected.The strike was indeed moti-vatedin large measureby the desire of theorganized employees for union recognition.Therewereadditional reasons, such as the belief,albeit unfoundedas I have held above, thattheir coworker,Gearhart,was being discriminatorily treated.But the basic cause of theunrestwas the refusal of the Respondent to recognize and bargainwithhe Union as thedesignated representative of a majorityof theemployees,whichlatter action on the part oftheRespondent I have already found to be a violation of Section8 (a) (5) of the Act Thestrike,therefore,was an unfair labor practice strike and those employees who joined in itwere unfair labor practice strikers,entitled,upon application,to reinstatement regardlessof whetherthey had beenreplaced.The strike,arising as the result of anunlawfulrefusal to recognize and bargainwith theUnion,was also prolongedby furtherunfair labor practices on the part of the RespondentThus,William Tate not onlyrejected several efforts on the partof theunion organizer todiscuss a settlement,on October19 the Respondent discharged all those on strike, Si andthereafter solicitedindividualstrikers to return to workThe employees having banded together on October 17 and left their jobs en masse to seeka recognitionwhich untilthen the Respondentwithheld, unlawfully,as I have found above,their conduct was protected concertedactivityunderSection 7 of the Act N. L. R. B. v.GreensboroCoca Cola Co , 180 F.2d 840,843-844(C. A. 8), N. L. R. B. v Globe Wireless,Ltd.,193F.2d 748, 750 (C. A. 9), Kallaherand Mee, Inc., 87NLRB 410, 411-413 As aresult,the Respondent was not free to dischargethem for such activity and bydoing so itviolated Section 8 (a) (3) and(1) of the ActE. The alleged misconduct of the strikers;conclusionswith respect thereto1Theconduct of the strikers as they left their jobsAt the hearing the Respondent endeavored to prove that when the strikers quit work on themorning ofOctober 17 they left theplant in such a state of chaos and confusion that by reasonof this alone they had disqualified themselves for reinstatement.The evidence developedshows that shortly after the walkout,Hamer Tate and the foremen made a tour of inspection,then organized a crew of about 30 employees and supervisors,who had remained on duty, tocomplete the work-in-process and to place the plant in a state of readinessfor theresump-tion of productionThistask was completed by a crew considerably smaller than the regularSi The Respondent has at no time contended that these discharges were merelytactical. Itspositionhas been that those wholeft the plant were economic strikers.Then, relying onKansasMilling Company v. N. L. R. B., 185 F. 2d 413, 419-420 (C. A. 10),it contends that itwas freenot only toreplace themat the firstopportunitybut also to notify them of such anintention as was setforthin the letterof October 19. In any event, any doubtsas towhetherthe last-mentioned letter constituted notice of termination are resolved by reference to thesubsequent letters ofOctober 29 and November6 and the Respondent's notice to all thestrikers on November 13. Inthis,latter notice the strikers were advisedthat if they wererehired it would only be as new employees. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperating crew 32 and composed in large part of office clericals,laboratory technicians,maintenance men, and others not experienced in production operations,before noon on thesame day No evidence of substantial loss or damage was offered and it is clear that theonly complaint which the Respondent registered arose out of the inconvenience which neces-sarilydevelopedwith the cessation of plant activiti,'i when the employees walked out.The General Counsel correctly argues that to hold such conduct sufficient to deprive thestrikers of their employee status is to deny them their right to strike.2Misconduct on the picket lineaThe factsThe same conclusion, however, cannot be drawn with respect to the evidence submitted asto the subsequent behavior of numerous strikers during the course of their picket line duty.Itisclear from the evidence in the record that on several occasions striking employeesblocked all access to the plant by gathering before the entrances and refusing to move, andby parking cars and spreading railroad ties and logs across the driveways. Most of thewitnesses produced by the General Counsel, when cross-examined by the Respondent, pro-fessed no knowledge of any untoward conduct on the part of the pickets throughout the entirestrike. In the light of the credible testimony of the numerous witnesses called by the Re-spondent however,these general denials were most unpersuasive.In addition,a number ofthe General Counsel'switnesses admitted that early in the strike the plant entrances werecompletely blocked. Jack Knepp, one of the strikers, testified that "a couple of days after westarted the strike, we shut them off completely I mean, the workers didn't work." RobertRussell, another one of the pickets, testified that there were days when he saw the roadwaysblocked and "We had the plant shut up," and Paul Smith and Orpha Scheeder conceded thaton at least two mornings the nonstriking employees were unable to enter the plant.GastonLe Blanc conceded that he thought there were times when the pickets at the plant gates didnot moveOn October 18 and 19, the first days that organized picketing began, some 50 to 60 picketswere in front of gates Nos 8 and 12, the 2 main entrances to the plant, 83 but it appears thatall who cared to work were free to do soOn Saturday morning, October 20, from 60 to 150 pickets were gathered before the plantand spread ih front of and between entrances 8 and 12 sa Many of them were employees of theCompany but some were not. Shortly before the main groups of nonstrikers sought admit-tance to the plant that morning, Foreman Charles Duke, while alone, drove along MeadowStreet intending to enter the plant at gate No 8 The size of the crowd about that entrance,however, compelled him to stop in the street before turning into the plant Not being able togo any further, he called out to Buford Smith, who was among the pickets, to ask if theywould allow him to enter. Smith shook his head in the negative Duke then asked Smith, whomhe had known for a long while, to get in the car for a discussion of the matter As Smith didso,Herschel Owens, who was standing nearby, threatened to upset Duke's car Smith thenfrankly told the foreman, "Charley, if you try[ to drive through the picket line] I am tellingyou, we will upset it." Smith then stepped out of the car and Duke made no further effort toenter the plant that day $Shortly, thereafter, a procession of six cars, containing management personnel, officeclericals,and nonstriking production workers, was led up to the picket line at No. 12 byJosephRiddle,chief of police for the Borough of Curwensville. Riddle stopped near theentrance and told the pickets they would have to permit access to the company premises.Imler, who was driving the next car, and who was accompanied by Hamer Tate and Snyder,then sought to enter the plant As he did so, several of the strikers, including Floyd Lippert,grabbed the handles on the car doors and sought to open them As Lippert jerked at the han-$Approximately 50 of the production and maintenance employees went out on strike thefirst day33There were five entrances to the plant On charts and diagrams introduced at the hearing,allof which appear in the record, these entrances were numbered 8, 9, 10, 11, and 12, andreferred to by those designations throughout the transcript For ease of reference here, theentrances will be designated by the same numbers throughout this report3This was an overall distance of approximately 140 feet.The foregoing is based upon the credited, undenied testimony of Duke Buford Smith,called in rebuttal, made no effort to deny Duke's version of this incident CLEARFIELD CHEESE COMPANY, INC.443dle on one side of the car he called out "You yellow ----- we will come in and get you " Atthe same time Anthony Feola and Roxie Newpher, on another side of the car, called out thatthey would upset it and LeRoy Rowles stood before one of the windows and shook his fist atthe occupantsAfter some minutes had passed Imler was able to move slowly through theline and into the plant 36 No other cars in thegroup,however, entered the plant that morning.The next car in the line was driven by Edward Caldwell As Caldwell moved forward, severalpicketscame alongside his car and tried to upset it Buford Smith, James Robbins, andRobertRussellwere among those who crowded around the automobile. As they did so,Smith told Caldwell that neither he nor any one else would be permitted to enter the plant.Caldwell then yielded and withdrew 37 William Tate was driving the next car. As Tatewaited behind Caldwell, Smith cameup to tellhim that because the plant had been in produc-tion the day before "There will be nobodygoinginexcept you and Hamer [Tate] andCharlie [Eshelman] 38 At that moment, however, since Tate had several nonstrikers withhim, the pickets would not permit him to proceed any further Police Chief Riddle asked thepickets around Tate's car, which group included Owen Stewart, Oral and Ray Bauman, andLeRoy Rowles, to let Tate through They refused to do so and after a few minutes Tate with-drew and returned his passengers to theirhomes. 39In the meantime, Imler, Snyder, and Hamer Tate, who had managed to get through the line,remained in the plant for several hours.40 While Imler and Snyder were working in the clean-ing department, Clifford Read and several other pickets were standing about 35 feet outsideone of the rear exists The door was open and only a screen covered the opening. WhileSynder was working near this open door one of the pickets, whom neither Snyder nor Imlerknew, came up to Read to ask "How is itgoing?" Read replied, "Pretty good, Sneezy [aplant nickname for Snyder] is in there, a yellow -----He'll be out of there in a couple ofweeks." To this his associate replied, "Well there's one way to fix him ... cut[him] openand put him under six feet of ground "41On the following Monday, October 22, from 100 to 150 pickets were standing before en-trances8 and12, railroad ties had been laid end-to-end in front of both gates and cars wereparked behind them. Again the management personnel made an unsuccessful effort to bringthe office clericals and some of the nonstriking production workers into the plant Shortlybefore 8 a m , Hamer Tate, accompanied by 4 female employees, drove up to No. 8. From 35to 40 pickets were beforethe entranceand railroad ties lay across it In addition, a smalltruck owned by Edward Duke and a car owned by Elton and Vivain Painter were parked infront of the entrance As Tate drove up to the line, Le Blanc called out "Nobodyis gettingthrough this line to work this morning " After pausing there for a short while Tate abandonedhis efforts to enter and drove away Not long thereafter Thomas Eshelman drove up to thesame entrance and sought admittanceWhen Eshelmanstopped,Buford Smith told him hecould not get into the plant. Paul Smith, another picket at this entrance, then said "If wedon'twork, no one works ' With this Eshelman left the plantareaand made no further at-tempt to get in until the following dayWithin the next hour the management personnel and a number of employees, in a proces-sionof 5 cars, likewise approached gate No 8 Some 65 to 70 pickets were before thatparticularentranceand on the street leading up to it Le Blanc was among the pickets and asthe cars drewnearhe called out "There will be nobodygoing intothe plant today exceptmanagement [and] maintenance " Again the supervisorypersonneland the nonstrikers madeno effort to force their way into the plant but remained at the entrance for only a few minutes36These findings are based on the credited, undenied testimony of Imler, Hamer Tate,and Snyder.a+The foregoing is based on the credited, undenied testimony of Riddle, Caldwell, WilliamTate, and Melvin B. Mann38Charles Eshelman was a maintenance man who tended the heating equipment.39Later in the morning Tate returned to the entrance by himself and was granted ingressby the pickets. Apart from Iniler and Snyder, no foreman or rank-and-file employee waspermitted to enter the plant that day.4OThe incident described hereinafter was placed on October 20 by LeRoy Snyder. He wascorroborated by Imler as to all particulars except the date Imler's recollection was that itoccurred on November 3 However, as to this aspect of the matter I believe Snyder's recol-lection to be the more accurate4i0n the night of October 17, Read telephoned Snyder, who had remained on duty that daywhile the strikers walked out, to tell him "You know, the fellows down there don't likeyou..If you go back we will get you " 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDand then withdrew Almost all of the dischargees named in the complaint were identified inthe crowd of pickets at No. 8 this time. 42 About 9 a. m., William Tate, accompanied by hisbrotherHamer and Ross B. Eshelman, returned to the plant. At this time 1 car and 1 tiehad been removed at No. 8 and the pickets allowed them to drive through. None of the otherplant personnel,however,were permitted to enter the premises that day.43On October 23 the pattern of the previous day was repeated. The principal entrances to theplantremained blocked with railroad ties and cars44 and some 100 to 150 pickets werestanding across entrances 8 and 12. The plant officers, foremen, office clericals, and severalothers, led by William Tate, drove to No. 8, where the pickets, formed in a body across theentrance,were 4 to 5 persons in depth. As the contingent arrived, Le Blanc called out toTate "There will be nobody go in" and at the same time declared, "Mr. Tate, you recognizemy Union and the people will be back 'to work tomorrow." Tate declined to engage in anyconversation with him and after the nonstrikers had waited a few minutes without avail forthe pickets to permit their entry, Tate and his group withdrew. Later that day the 3 corpo-rate officers,William and Hamer Tate and Ross Eshelman, returned to the plant and re-moved certain files, records, and office equipment which they carried to the homes of 2 ofthe office employees From then until October 26, the office personnel worked on companycorrespondence at these private dwellings On Tuesday, October 23, apart from the above3 company officials and Charles Eshelman, the maintenance man, the pickets permitted nononstriking employees to enter the plant 45On the morning of October 24, the management made another unsuccessful attempt to leada caravan of nonstrikers into the plant Again, cars, railroad ties, and pickets blocked theentrances. Le Blanc and Buford Smith told all in the group who sought admittance that no onewould be permitted to enter Le Blanc went up to the car driven by Thomas Tate and said,how many times we got to tell you you're not coming in here?" When Tate replied"Every morning," LeBlanc declared ",we told you this morning, now get going." Onthe following morning, however, the management and office personnel were permitted toenter and the next day a number of production workers were able to return through gates 8and 12In the meantime, however, roadblocks were maintained at the other entrances to the plantas they had been on October 20 and on each day thereafter. Throughout most of the strike, theautomobiles of certain strikers were parked diagonally across entrances 9, 10, and 11 Agray Plymouth car which Sheeder had used for driving to work prior to the strike was usedto block No. 9, and a maroon colored Ford owned by Clair Williams was parked across No10 in such a way as to bar that driveway. At No 11 a car owned by John Bailey was placedcrosswise in the road on several days during the first 2 weeks of the strike. There was alsotestimony that a car owned by Alexander Bacchieri was similarly parked at entrance No 9,alongwith Sheeder'sBacchieri was called in rebuttal and credibly testified that he hadparked along the roadway at this entrance for a period of about 4 hours on one particular day.He also testified that Mrs Le Blanc drove a Hudson car very similar in model and color to42Imlertestified that he saw Paul Smith, Elton Painter, Ray Bauman, Oral Bauman, andEdward Duke According to Charles Duke, Milton Williamson, Orpha Sheeder, Vivian Painter,Floyd Lippert, LeRoy Rowles, and Anthony Feola were also there Krolick named most ofthe others who the General Counsel alleged were discriminatees43At about 4 o'clock that afternoon, 2 employees of the Williams Grove Clay ProductsCompany sought to enter the plant area to deliver a load of coal. According to the credibletestimony of Blair Irwin, the driver, railroad ties were still across No. 8. Le Blanc toldIrwin and his associate, Reuben Harris, "We are not allowing any trucks or anyone in hereexcept the owners of the company and the maintenance man. For over five days we haven'tallowed anyone in here " Le Blanc, however, gave Irwin permission to dump his load of coal."Edward Duke's truck and the Painters' car were again in front of entrance 845The foregoing findings are based on the credited testimony of the Tates, Imler, CharlesDuke, Nawrocki, Krolick,and severalothers. Charles G. Ammerman, high sheriff of Clear-fieldCounty, called as a witness for the General Counsel, testified that on this morning therewere from 40 to 50 pickets "right at the entrances" in front of the plant [Nos 8 and 12].Ammerman also testified that when he was there he, too, saw railroad ties laid across theentrances and that he ordered Le Blanc to remove them. That evening Charles Duke stoppedat the picket line in front of the plant where Ray Bauman and Edward Duke, a brother of theforeman, were on picket duty. Charles Duke asked the pickets "When are you going to let usin to work? " His brother answered, "We are never going to let you in" and Bauman added,"Unless yourecognizethe Union." CLEARFIELD CHEESE COMPANY, INC.445his, although he could not remember seeing her automobile parked at this entrance. None ofthe others,Williams,Sheeder, or Bailey, were recalled. All 3, however,had testified duringthe presentation of the General Counsel's case-in chief, and no explanation was offered forthe General Counsel's failure to call them in rebuttal.The plant did not open on Saturday, October 27. Foreman Imler, however, proceeded to theplant for the purpose of taking an inventory.Seeking to enter at No. 11 he found a large logacross the entrance and several pickets standing there. Imler explained to the striking em-ployees the reason for his desiring to enter the plant. Read, one of the pickets in the road-way, replied "There will be nobody in here today.... Let Hamer Tate take inventory."Harzinski, also present, added "Nothing doing, nobody is getting in." With this, Imler didnot attempt to go any further but abandoned his plan and withdrew.The railroad ties and logs disappeared from the 2 principal entrances over the week endof October 26 to October 29, 46 but a log remained across entrance 11 and cars blocked 9 and10 until the end of the strike. About 7 o'clock on the morning of October 29, Daisy Russelland 4 of her fellow employees drove up to No. 11. In addition to the log across the en-trance, 3 pickets, Ray Bauman, Walter Scipione, and James Robbins were standing in theroadway. As she drew to a stop Scipione jumped on the front bumper of her car and told her"If you try to go through, we will upset the car." After this Barrett made no further effortto go forward but turned around and left the plant area. 47Shortly after 8 o'clock on the evening of November 2. Charles G. Bell and his brother,William P. Bell, 2 employees hired by the Company after the strike began, were reportingfor work on the night shift. They parked their conveyance, a farm truck, some distance fromentrance 11, then started walking to the plant,about 150 yards away. It was dark and both setabout making their way along the drive with the aid of flashlights which they were carrying.A moment later, alerted by the sound of footsteps. Charles turned and flashed his light back-wards where he saw a man he recognized as Jack Knepp at the head of a group of 5 otherscoming toward him. Charles called out a warning to his brother. At that moment he heardKnepp say "Get that -----." In another instant both he and his brother were being assaultedand beaten by their pursuers. Charles was struck from behind, knocked to the ground andkicked about the head and body. Apart from bruises, his injuries did not prove serious; hisbrother, however, was hospitalized for a week.The General Counsel attacked the Respondent's identification of Knepp as the assailant onvarious grounds: that Charles Bell had not known Knepp prior to the assault; that Kneppdenied any participation in the affray; and that two witnesses, Paul Smith and Floyd Lippert,were produced to testify that Knepp had spent most of that evening in question at a picketshack located on the other side of the plant. Bell testified that the man he saw in the beam ofhis flashlight was wearing a red and black, plaid hunting shirt or jacket. Later that evening,after the Bells were hospitalized, Charles Duke went to the picket headquarters where hesaw Knepp wearing the same type jacket as that described by Bell. Paul Smith, a witnesscalled by the General Counsel, gave similar testimony as to the type of clothing Knepp waswearing on that particular evening. Knepp conceded that he had a jacket of this descriptionand he did not deny that he was wearing it on the night in question. Knepp was not a persua-sive witness, in his own behalf. Smith, whose testimony was offered to establish an alibi forKnepp, was neither consistent nor convincing.Neither was Lippert, who was also offered asa rebuttal witness by the General Counsel. Bell, on the other hand impressed the undersignedas being thoroughly credible. Although Bell's identification of Knepp must be subjected togreat scrutiny before acceptance,in view of the unconvincing character of Knepp's denialsand those of his fellow pickets, I am satisfied and find that Knepp was a participant in theassault and beating of the Bell brothers.On the morning of October 25, Thomas Eshelman, accompanied by his father, Ross Eshel-man, and several employees, drove up to entrance No. 12. About a dozen pickets, includingRobert Russell and LeRoy Rowles, were standing in the roadway. Eshelman stopped for amoment as he reached the entrance, then moved forward in low gear. All the pickets steppedout of the way except Russell who maintained his position in the middle of the road until thecar bumper pushed him off to the side. That evening while Eshelman and his wife and daugh-terwere in their car,parked on a street in the business section of Curwensville,RussellOn October 26, the Company filed a bill of complaint seeking injunctive relief in theCourt of Common Pleas for Clearfield County. On November 5, that court entered a tempo-rary restraining order againstthe Unionand severalnamed individuals.47 Later thatmorning Barrettand some of these samepassengersentered the plant at No.8, being escorted at that timeby Hamer Tate. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDcame up to them. There he accused Eshelman of havingtried torun over him that morning,stated that he was not hurt but that Eshelman would be, although he would do nothing at themoment because Eshelman's wife and child were in the car, and concluded with the remark"It doesn't matter if it takes a year or two years, I will get you for what you tried to do thismorning." 49Two employees who worked on October 17 and didnot joinin the strike credibly testifiedthat that evening a delegation called on them at their homes. Thus, according to MaxineGardlock, Gearhart and Sheeder came to her home that night to ask whether she proposed towork the following day. When Gardlock answered in the affirmative, Gearhart told her "Itwas all right for you to work today but don't go in tomorrow, and if you do, you'll be sorry.Anything can happen." That same evening, Sheeder, Gearhart, and Ray Bauman went tothe home of Marie Barrett. When asked, the latter told her visitors that she planned to workthenext day. Sheeder then declared to her "Well, you may go to work ... if you wish,but . . . you will just have to go at your own risk and take what you get." Bauman added"Yes, that's right, Marie, you will just have to go at your own risk and take what you get "49b.Concluding findingsThe General Counsel argues that (1) the evidence adduced by the Respondent fails to sup-port the allegation of widespread picket line misconduct during the strike; and (2) in anyevent, by its actions subsequent to the strike, the Respondent condoned the conduct of thepickets and is no longer in a position to raise it as a bar to their reinstatement.Contrary to the position of the General Counsel, it is plain that the record in this caseaboundswith credible evidence that on at least 4 days, October 20, 22, 23, and 24, thestrikers physically barred all entrances to the plantin such a manner that for the nonstrikerstherewas "an effective implied threat of bodily harm ... should they risk entering theplant" Socony Vacuum Oil Company, Inc., 78 NLRB 1185, 1186. In the light of the creditedtestimony, set forth above, that on several days early in the strike the plant gates wereblocked with railroad ties, automobiles, and a large number of pickets, it would be totallyunrealistic to conclude that the nonstrikers failed to enter the plant, as the General Counselargues, only because of the "natural discouraging effect of a picket line." The GeneralCounsel's further statement in his brief that the existence of any plan to debar the non-strikers "is belied by the continued operation of the plant throughout most of the strike with-out a single, serious picket line incident of threat or violence" is also without support in therecord. The plant was not in continued operation. From October 20 to October 25 it was notin operation at all and for several days during that period an emergency office outside theplant area had to be established because the clerical personnel were barred from the plant.That the early days of the strike were not marked by violence in no way supports the asser-tion that the picketing was peaceful and protected. "The result accomplished, intentionallyand designedly, was no different than if the strikers had bolted the entrance doors to re-spondent's plant." N. L. R. B. v. Indiana Desk Company, 149 F. 2d 987, 995 (C. A. 7). TheAct does not require the nonstriking employees to risk violence when reporting for work orthat the management do so in order to secure possession of its property.The General Counsel argues that since at the time the strike was terminated the Respond-ent did not refer to picket line conduct and subsequently reinstated a number of the strikersitmust be held to have condoned any misconduct in which the pickets engaged. This argu-ment, however, ignores the fact that such offers as the Respondent made were made to theindividuals concerned as new employees. It was undisputed that on November 13 when theemployee committee came to the plant to announce that the strike was over and that thestrikerswere ready to work, William Tate told them "The only thing I can offer you areapplication cards to be filled out the same as we do with any new employee coming to theplantwhen we do not have work immediately available." 50 The situation here is similar to"The foregoing findings are based upon the credited testimony of Thomas, Verna, andRoss Eshelman Russell denied that he had accosted Thomas Eshelman on the evening ofOctober 25 In the light of the clear and convincing testimony to the contrary, Russell'sdenial is totally implausible49 The findings in this paragraph are based upon the credited, undenied testimony ofGardlock and Barrett.50Walter Scipione, one of the three employees on the committee, testified that Tate toldthem " . . everybody will have to fill out an application and if we can take them back we will,but we won't have room for everybody " CLEARFIELD CHEESE COMPANY, INC.447that in Longview Furniture Company, 100 NLRB 301, where the Board held that there hadbeen no condonation. There the employer did not reveal a decision not to reinstate thestrikers who had engaged in misconduct when the Union applied on their behalf, but relied onitsrepresentation that it had no job vacancies. The Board held that this did not preclude theemployer from asserting at a later date that misconduct on the picket line was a furtherreason. A similar situation is presented here and it is my conclusion that the Respondentwaived none of its rights in this connection. Union Carbide and Carbon Corp., 100 NLRB 689,footnote 9.51It is my conclusion that the following named strikers, because of the acts described above,engaged in such unprotected concerted activity during the strike as would free the Companyof any obligation to reinstate them: Herschel Owens, because of his threat to upset CharlesDuke's car; Buford Smith, for his participation in the same incident, as well as those otheroccasions, on October 22, 23, and 24, noted above, when he prevented ingress to the plant;Floyd Lippert, Anthony Feola, Roxie Newpher, and LeRoy Rowles, for their participating inthe attempt to block Imler from entering the plant on October 20; Robert Russell and JamesRobbins for their part in preventing Caldwell from crossing the picket line on October 20;52Owen Stewart, Oral Bauman, and Ray Bauman, for their refusal to let William Tate entergate No. 8 on the same morning, t2Clifford Read and Raymond Harzinski, for their refusalto let Imler enter the plant on October 27; Elton and Vivian Painter, Clair Williams, JohnBailey, and Orpha Sheeder for the use to which they lent their automobiles in blockading theplant throughout the strike;54 Paul Smith, for his part in preventing Thomas Eshelman fromentering the plant on October 22; Elsie Gearhart for her participation, along with Sheederand Bauman, in the calls upon Gardlock and Barrett at their homes during which the twononstrikerswere impliedly threatened with bodily harm to discourage their reporting forwork; and Jack Knepp, for his assault on Charles Bell. Of the remaining employees named inthe complaint, I feel that none was identified with any of the acts of misconduct mentionedabove or in any other picket line violence. Krolick testified that he had seen some of themon picket duty on October 22 and 23 but he gave no testimony of overt conduct on their partthatwas unprotected. "Unauthorized acts of violence on the part of individual strikers are51 See also, N. L. R. B. v Fansteel Metallurgical Corporation, 306 U. S. 240, at 259,where the court said.The important point is that Respondent stood absolved by the conduct of those engaged inthe "sitdown" from any duty to reemploy them, but Respondent was nevertheless free toconsider the exigencies of its business and to offer reemployment as it chose. In so doingitwas simply exercising its normal right to select its employees.52 Buford Smith also participated in this incident. Of further significance in connection withRobbins is the fact that Hamer Tate credibly testified that on October 30 he saw Robbins,while on picket duty at No. 8, throwa stoneat the car of a nonstriker reporting for work.Robbins' denial of this imputation was unconvincing My finding that Russell forfeited hisreinstatement rights is also based on his barring Imler from the plant on October 27, hisattempt to keep the Eshelmans out on October 25 and his subsequent threats to ThomasEshelmanOn October 29, Ray Bauman was with Walter Scipione and James Robbins when the threeof them prevented Daisy Russell and several other nonstrikers from going through gateNo 11 Bauman was also with Gearhart and Sheeder on the night of October 17 when the lat-ter three called at the home of Marie Barrett and made an implied threat that harm wouldbefall her if Barrett persisted in working during the strike.14There was extensive testimony about the consistent presence of these cars acrosscer-tain of the plantgates duringthe first 2 weeks of the strike Although all of these employeeshad appeared to testify during the General Counsel's case-in-chief, not one was called inrebuttalInhis brief, the General Counsel urges that Edward Duke, although not included on thelistof alleged discriminatees set forth in the complaint, should be included in any recom-mended order for reinstatement There was uncontroverted testimony that Duke's car wasused to block entrances No 8 on October 22 and several subsequent days Consequently,apart from the question as to whether thestatusof this employee, who was not named ineither the charges or the complaint, was fully litigated at the hearing, I would find Duke in-eligible for inclusionin anorder of reinstatement for the same reason applicable to thePainters, Bailey, Sheeder, and Williams 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot chargeable to other union members in the absence of proof that identifies them as partic-ipatinginsuch violence." N. L. R. B. v. Deena Artware, Inc., 198 F. 2d 645 (C. A. 6).Consequently, it is my conclusion, and I find, that on the present record thefollowing strikersdid nothing to disqualify themselves for reinstatement: Ardary, Alexander Bacchieri, Baskin,Margaret Duke Blowers, Duttry, Frankhouser, Martha Lippert, Marshall, Pearce, Poole,Redden, Perry Rowles, Silvia Rowles, Selfridge, Shaffer, Wapple, Wilkinson. and Wisor.F.The alleged coercion of Newpher to compel withdrawalof the charges; conclusions with respect theretoOn December 6, Hamer Tate called Newpher to offer her a job in the cheese-cleaningdepartment at the same rate of pay she had before the strike. Newpher accepted and startedtowork on the next day. On December 10, according to Newpher: In-der asked if she wasinterested in steady work and when she answered in the affirmative, he suggested that thiswould be possible if they both saw Hamer Tate. The two then went to Tate's office where thelatter asked her the same question and then inquired whether she had made many chargesagainst the Company. When she declared that she had not, Tate observed "Then, Roxie, thismust have been forged on you" and showed her a piece of paper he described as charges sheand Gearhart had made against the Respondent.Z Newpher told him that her charges weresolely against Krolick but Tate responded that the charges would hurt only the Company,not Krolick, and asked that she sign a withdrawal. Newpher declined and Tate suggested"would you care to take this paper with you and think it over for a couple of days and maybeconsider signing it."Newpher, however, refused to do so. Tate said nothing further, but 2days later Imler approached her while at work and suggested "Roxie, between you and me,there is a little piece of paper down in the office. If you would just sign it would make itbetter for everyone concerned and ... it would save you--Johnny from making a lot ofembarrassing moments for him." According to Newpher she again refused to do soHamer Tate denied that he offered Newpher any benefits if she would withdraw her chargesHowever, his testimony as to the meeting in question was not substantially different from thatofNewpher. According to Tate, he told her on this occasion, "We would like to see all ofthese employees back, and to that end we are wondering whether or not you might feel thatyou want to let bygones be bygones." (Emphasis supplied ) Tate testified that he then showedher the charges which the Regional Office hadsenthim and that she said, "I did not makethose charges. I have nothing against you or Bill You have always been gentlemen and fair tome, but I don't like Johnny Krolick The charges I made were against John Krolick, and as faras I am concerned, they are going to stand." According to Tate, at this point, he concluded theconversation with, "That is your privilege, Roxie.If that is the case, let's just forget thewhole thing." (Emphasis supplied.) Tate testified that Imler was present at this conversation.Imler, however, professed an inability to recall any details of the meeting He did, however,deny generally that he had promised Newpher steady work if she would withdraw her chargesAs noted in a preceding section of this report, I have not considered Newpher a completelyreliable witness. Here, however, it is apparent that her version of the meeting with the man-agement has been corroborated in large measureby Tate. Onthe other hand, Imler's ex-pressed inability to recall the conversations attributed to him was not persuasive.Becauseof these factors, I am convinced that Newpher's account of her discussions with Imler andTate are credible and that both Imler and Tate sought to induce withdrawal of her chargeswith a promise of continued employment. Such conduct was a further violation of Section 8(a) (1) of the Act.G. The Respondent's offers of reemployment; conclusionswith respect theretoSubsequent to the termination of the strike the Respondent reemployed several of thestrikers and made offers of reemployment to a number of others which most of the offereesdeclined.The Respondent contends,apart from the question as to whether any of the strikersare entitled to be made whole, that, in any event, those to whom such offers were madeshould receive no back pay after the date of such offers. This raises the question of whetherthe Respondent did, in fact, offer to make the discriminatees whole.55On December 7, 1951, the Union filed its second amended charge with the Sixth RegionalOffice CLEARFIELDCHEESECOMPANY, INC.449The question must be answered in the negative From the day the strike ended the Re-spondentmade clear to the strikers that those whom it recalled would return individuallyand as it needed them as new employees. Only a few of the employees whom it hired weregiven their former jobs. 56 None of the offers contemplated any back pay or included anyprovision for accumulation of vacation or seniority benefits which employees dismissed onOctober 19 and thereafter refused reinstatement would have earned but for their discrimi-natory treatment. Consequently, it is my conclusion that the Respondent made no valid offerof reinstatement to any of the employees whom I have in this report found eligible and en-titledtoreinstatement. It is, therefore,my conclusion, and I find, that the rights of thestrikers to be made whole for the discrimination practiced against them were unaffected bysuch offers of reemployment as the Respondent made subsequent to the termination of thestrikeIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection withthe operations of Respondent described in section I, above,have a close, intimate,and sub-stantial relation to trade,traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYIthaving been found that Respondent has engaged in certain unfair labor practices,itwillbe recommended that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policiesof the Act.Ithaving been found that Respondent engaged in certain acts of interference,restraint,and coercion, it will be recommended that Respondent cease therefrom. It having been foundthat from August 28, 1951,and thereafter,Respondent refused to bargain collectively withthe Stone Workers, it will be recommended that Respondent, upon request, bargain collec-tively with said Union.Ithaving been found that Respondent discriminatorily discharged, on October 19, 1951, allitsemployees who were on strike and that it thereafter refused to reinstate said employees,itwill be recommended that Respondent offer to each of said employees listed in appendix Aimmediate and full reinstatement to his former or substantially equivalent position (TheChase National Bank of the City of New York, San Juan, Puerto Rico Branch, 65 NLRB 827),without prejudice to his seniority or other rights and privileges, and make each of them wholefor any loss of pay that they may have suffered by payment to each of a sum of money equalto that which he normally would have earned as wages from the respective dates of the dis-crimination against each of them to the date of Respondent's offer of reinstatement,less netearnings during said period. Cf. Crossett Lumber Company, 8 NLRB 440, 497-8.57 Said lossof pay shall be computed on the basis of each separate calendar quarter or portion thereofduring the period from November 13, 1951, the date of the employees' application for rein-statement,sa tothe date of a proper offer of reinstatement The quarterly periods, hereinFor example, subsequent to the strike, Duttry, Sheeder, and Vivian Painter were offeredpart-time jobs in the cheese-cleaning department which they tried for a few hours and thenquit.Prior to the strike these employees had been in the packing unit and had done little, ifany, cheese cleaningThe record establishes that the following striking employees involved in this action hadbeen reemployed at the time of the hearing: Maxwell Ardary, Anthony Feola, Roxie Newpher,CliffordRead,Robert Russell, John Shaffer, Jesse Waple, and Floyd Wisor In addition tothese individuals, Martha Lippert was reemployed in January 1952 but quit of her own voli-tion in May. Of these employees only Ardary, Lippert, Shaffer, Waple, and Wisor have beenfound entitled to mandatory reinstatement rights As to these last named, since the Respond-ent's offer of reemployment, as found above, section III, F, was insufficient, it must make anew and valid offer of reinstatement to them as well as making each of them whole for anyloss of pay suffered as a result of the Respondent's discrimination581nhis brief the General Counsel argues that back pay be computed from October 19, thedate of the discriminatory discharges. The Board has consistently held, however, that"where, as here, striking employees have been discharged during the course of an unfairlabor practice strike, it is Board policy to provide for back pay, not from the date of theirdischarge, but from the date of their application for reinstatement." Wheatland ElectricCooperative, Inc., 102 NLRB 1119. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled "quarters," shall begin with the first day of January, April, July, and October. Loss ofpay shall be determined by deducting from a sum equal to that which each said employee wouldnormally have earned for each such quarter or portion thereof his or her net earnings, if any,in other employment during said period Earnings inoneparticular quarter shall have no effectupon the back-pay liability for any other quarter. F. V1. Woolworth Company, 90 NLRB 289Respondent offered uncontroverted testimony that George Marshall had entered the ArmedForces of the United States shortly after the strike It will therefore be recommended thatRespondent, upon application by Marshall within 90 days after his discharge from the ArmedForces, offer him immediate and fullreinstatementto his former or a substantially equiva-lent position, without prejudice to his seniority and other rights and privileges, and thatRespondent make Marshall whole for any loss of earnings he has suffered or may suffer byreasonofRespondent's discrimination against him by payment to him of a sum of moneyequal to the amount which he normally would have earned as wages during the period (1)from November 13, 1951, to the date of his entry into the Armed Forces of the UnitedStates;and (2) from a date 4 days after his timely application for reinstatement, if any, tothe date of the offerof reinstatementby the Respondent, less his netearnings during saidperiod American Steel Foundries, 67 NLRB 27With respect to the employees listed in appendix B it will be recommended that reinstate-ment and back pay be denied for the reasons hereinbefore statedItwill also be recommended that the Respondent, upon reasonable request, make availableto the Board and its agents, all payroll and other records pertinent to an analysis of theamount due as back payIthas further been found that Respondent, by various acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in the Act. Because Respond-ent'sdiscriminatory discharges "go to the very heart of the Act" (N. L. R. B. v. EntwistleManufactu ring Co., 120 F. 2d 532,536(C. A. 4)) and indicate a purpose to defeatself-organizationof its employees, I am persuaded that the unfair labor practices committed are related toother unfair labor practices proscribed and that the danger of their commission in the futureis to be anticipated from Respondent's conduct in the past. Accordingly, in order to makeeffective the interdependentguaranteesof Section 7 and thus effectuate the policies of theAct, it will be recommended that Respondent cease and desist from in any manner infringingupon the rights of employees guaranteed by the Act. May Department Stores v. N. L. P. B.,326 U. S. 376, 386-392.Upon the basis of the foregoingfindingsof fact and upon the entire record in the case, Ihave reached the following:CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, CIO, isa labororganizationwithin the meaning of Section 2 (5) of the Act.2All of Respondent's productionandmaintenanceemployees excluding all office andclerical employees, over-the-road truckdrivers, watchmen and guards, professional em-ployees, and supervisors within the meaning of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3At all times since August 28, 1951, the Union has been and now is the exclusive rep-resentative of all the employees in the aforesaid unit for the purposes of collectivebargainingwithin themeaningof Section 9 (a) of the Act4By failingand refusingat all times since August 28, 1951, to bargain collectively withUnited Stone and Allied Products Workers of America, CIO, as the exclusive representativeof the employees in the aforesaid unit, Respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8 (a) (5) and (1) of the Act5By discriminatingin regardto the hire and tenure of employment of the individuals whoare referred to under the preceding section entitled "The Remedy," thereby discouragingmembership in United Stone and Allied Products Workers of America, CIO, Respondenthas engaged in andis engagingin unfair labor practices within the meaning of Section 8 (a)(3) and (1) of the Act6By interfering with,restraining,and coercing its employees in the exercise of rightsguaranteedin Section 7 of the Act, Respondent has engaged in andis engagingin unfair laborpractices within the meaning of Section 8 (a) (1) of the Act7The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.]